Case 1:18-cv-09011-JMF Document 42-8 Filed 01/18/19 Page 1 of 46




           EXHIBIT H
          Case
           Case1:16-mc-00125-JMF
                1:18-cv-09011-JMF Document
                                  Document 115-9
                                           42-8 Filed
                                                 Filed01/18/19
                                                       11/20/17 Page
                                                                 Page21ofof46
                                                                            45




Declaration of Daniel W. Levy in Opposition to
 Petitioners’ Motion to Amend the Protective
Order to Permit Use of Discovery in the United
     Kingdom, dated November 20, 2017




                            Exhibit I
1342568
  Case
   Case1:16-mc-00125-JMF
        1:18-cv-09011-JMF Document
                          Document 115-9
                                   42-8 Filed
                                         Filed01/18/19
                                               11/20/17 Page
                                                         Page32ofof46
                                                                    45




          Russian Owner of AS Monaco
          Charged Over Privacy-Invasion
L.....--- Ciaim
       By Stephanie Baker and Hugo Miller
       October 19, 2017 12:22 PM



        -   Monaco aultlorities probing Dmitry Rybolovlev in art case

        -   Rybolovlev charged as accompfice but says he's innocent
    Case
     Case1:16-mc-00125-JMF
          1:18-cv-09011-JMF Document
                            Document 115-9
                                     42-8 Filed
                                           Filed01/18/19
                                                 11/20/17 Page
                                                           Page43ofof46
                                                                      45




Monaco authorities have charged Russian billionaire Dmitry Rybolovlev as an
accomplice in an invasion-of-privacy case that emerged from his long-running legal
dispute with Swiss art dealer Yves Bouvier.

Rybolovlev, owner of the AS Monaco football club, released a statement acknowledging
he'd been charged by Monaco judicial authorities. They are investigating a complaint
by Tania Rappo, a Bulgarian resident of Monaco involved in the art dispute, that her
privacy had been invaded.

Tax Fraud, Feuds Draw Scrutiny to Art World: QuickTake Scorecard




Rappo says that Rybolovlev's lawyer illegally taped conversations with her during the
art dispute, using the lawyer's mobile phone. Rybolovlev said he was confident he
would be cleared of any wrongdoing.

"I have done nothing illegal," Rybolovlev said in the statement. "All my actions in this
matter have had only one purpose -- to uncover a massive fraud in the art market."

Rybolovlev has accused Bouvier of overcharging him by as much as $1 billion for works
of art he bought over a decade. Bouvier, who runs tax-free port storage facilities in
Geneva, Luxembourg and Singapore, denies he engaged in any wrongdoing.
    Case
     Case1:16-mc-00125-JMF
          1:18-cv-09011-JMF Document
                            Document 115-9
                                     42-8 Filed
                                           Filed01/18/19
                                                 11/20/17 Page
                                                           Page54ofof46
                                                                      45




Bouvier in turn has alleged that Rybolovlev's lawyer, Tetiana Bersheda, bribed qp
.Monaco officials before Bouvier was arrested in February 2015 when the art dispute first
began. Switzerland and .Monaco authorities are investigating Bersheda over that claim.


Last month, .Monaco's justice minister, Philippe Narmino, took early retirement after
friendly text messages qp from early 2015 among Bersheda, Narmino and .Monaco
officials were found on the Bersheda phone that the .Monaco prosecutors had requested.
They've all denied wrongdoing.

"I welcome this charge, which seems to me to be perfectly justified," said Frank .Michel,
Bouvier's .Monaco lawyer.

Rybolovlev made most of his $10 billion fortune in Russia from the sale of potash
producer Uralkali OJSC. In 2011, he bought .Monaco's football club.
                                                                       Page 1 of 14
    Case
     Case1:16-mc-00125-JMF
          1:18-cv-09011-JMF Document
                            Document 115-9
                                     42-8 Filed
                                           Filed01/18/19
                                                 11/20/17 Page
                                                           Page65ofof46
                                                                      45


Feedback                                                                                 Thursday, Nov 16th 2017 12AM 54°F                  3AM 51°F     5-Day Forecast




Home U.K. News Sports U.S. Showbiz Australia Femail Health Science Money Video Travel Columnists DailyMailTV
Soccer   Premier League   Champions League   UFC   Boxing   F1   Tennis   Rugby   Golf   Cricket   NBA   More    Fantasy         eSports                            Login




                                                                                                                 Site      Web    Enter your search




                                                                                                                                            PLAY




                                                                                                                + More Videos



                                                                                                                         Like                          Follow
                                                                                                                         Daily Mail Sport              @MailSport

                                                                                                                         Follow                        +1
                                                                                                                         Daily Mail                    Daily Mail Sport



                                                                                                                Get the Sports News RSS feed
                                                                                                                        RSS                        My Yahoo!

                                                                                                                        Feedly                     AOL Reader

                                                                                                                More RSS feeds...




                                                                                                   +2




                                                                                                                                                                    11/16/2017
                                                                     Page 2 of 14
  Case
   Case1:16-mc-00125-JMF
        1:18-cv-09011-JMF Document
                          Document 115-9
                                   42-8 Filed
                                         Filed01/18/19
                                               11/20/17 Page
                                                         Page76ofof46
                                                                    45


                                                   STARS OF SPORT
                                                    'Great hanging out
                                                   with Lukaku': Smalling
                                                   gets way too big for his
                                                   boots as he pokes fun at
                                                   grime king Stormzy at
                                                   bash
                                                   Behind the scenes at
                                                   United's Unicef gala

                                                    'Why has he come to
                                                   France to play against
                                                   Amiens or Guingamp?'
                                                   Cantona questions
                                                   Neymar's decision to
                                                   swap Barca for PSG
                                                   Moved for huge £198m


                                                    Stick to the day job,
                                                   Jose! United manager
                                                   Mourinho sets to work
                                                   on new Jaguar as he
                                                   visits Solihull factory
                                                   He gave motivational
                                                   speech to employees too


                                                     World Cup 2018 guide:
                                                   A look at the stadiums,
                                                   travel, security and how
                                                   welcome hosts Russia
                                                   will be next summer
                                                   All 32 teams have now
                                                   booked their place


                                                     Messi the family man!
                                                   Barcelona star enjoys
                                                   some down-time as he
                                                   reads a children's book
                                                   with his son Thiago
                                                   Star returned home early
                                                   from Argentina duty



                                                   Season at a glance
                                                   LIVE TABLES              FIXTURES        SCORES

                                                   Premier League

                                                                                                       
                                                   Saturday 18 November
                                                    Arsenal                 12:30         Tottenham
                                                    Bournemouth             15:00       Huddersfield
                                                    Burnley                 15:00          Swansea
                                                    Crystal Palace          15:00           Everton
                                                    Leicester               15:00          Man City
                                                    Liverpool               15:00       Southampton
                                                    West Brom               15:00           Chelsea
                                                    Man Utd                 17:30         Newcastle

                                                                                                       
                                                   Sunday 19 November
                                                    Watford                 16:00         West Ham

                                              +2                        More fixtures


                                                   TOP SPORT STORIES
                                                     'I was lying in bed for
                                                   12 hours a day, feeling
                                                   paralysed': United star
                                                   Ibrahimovic on his
                                                   injury hell ahead of
                                                   comeback
                                                   Swede is nearing a return
                                                   to action in the top flight

                                                     Ronaldo and Ramos'
                                                   public war of words has
                                                   led to 'tension' between
                                                   Real Madrid stars
                                                   Los Blancos are at war
                                                   behind the scenes after
                                                   the pair's public spat


                                                     The NICE London
                                                   derby? Tottenham boss
                                                   Pochettino calls Wenger
                                                   'one of the great
                                                   managers' ahead of
                                                   weekend showdown
MOST WATCHED SPORT VIDEOS                          Likened him to Ferguson


                                                     Wenger says Cazorla's
                                                   Achilles tendon injury is
                                                   the 'worst I have ever
                                                   known' as Spaniard
                                                   targets January return




                                                                                                 11/16/2017
                                                                    Page 1 of 6
Case
 Case1:16-mc-00125-JMF
      1:18-cv-09011-JMF Document
                        Document 115-9
                                 42-8 Filed
                                       Filed01/18/19
                                             11/20/17 Page
                                                       Page87ofof46
                                                                  45




                  Ready for more? Subscribe for £1 for your first 30 days.                             




  Minister quits over ‘art fraud link’ to AS
  Monaco oligarch Dmitri Rybolovlev
  Charles Bremner, Paris

  September 15 2017, 12:00am, The Times




  Philippe Narmino took early retirement after being exposed in a “vast influence peddling
  scandal”
  ERIC GAILLARD/REUTERS




                                                                                          




                                                                                                 11/16/2017
                                                                    Page 2 of 6
Case
 Case1:16-mc-00125-JMF
      1:18-cv-09011-JMF Document
                        Document 115-9
                                 42-8 Filed
                                       Filed01/18/19
                                             11/20/17 Page
                                                       Page98ofof46
                                                                  45




  The justice minister of Monaco resigned yesterday after text
  messages Ready
           emerged    suggesting complicity
                 for more? Subscribe             with
                                     for £1 for your    a Russian
                                                     first 30 days. oligarch         

  who claims to be the victim of a billion-dollar art fraud.


  Philippe Narmino said he was taking early retirement hours
  after Le Monde newspaper exposed what it described as a “a
  vast influence-peddling scandal at the heart of Monaco
  institutions”.


  The affair revolves around Dmitry Rybolovlev, 50, a mining
  billionaire who is chairman and majority owner of AS Monaco
  football club. The Russian is alleged to have recruited the
  principality’s justice system in his pursuit of Yves Bouvier, a
  prominent Swiss art collector and dealer.


  Mr Bouvier allegedly sold him 38 masterpieces, including works
  by Leonardo da Vinci, Picasso, Modigliani and Van Gogh, for $2
  billion.


  Mr Rybolovlev, estimated in 2014 to be worth $9 billion, lodged a
  criminal complaint in France, Monaco and Singapore for fraud
  against Mr Bouvier two years ago. He claimed that Mr Bouvier
  had misled him, and had skimmed as much as ¤1 billion by
  quietly buying the paintings, then reselling them to him at
  inflated prices. Mr Bouvier denies the charges.




                                                                               11/16/2017
                                                                     Page 3 of 6
Case
Case 1:16-mc-00125-JMF
     1:18-cv-09011-JMF Document
                       Document 42-8
                                115-9 Filed
                                        Filed01/18/19
                                              11/20/17 Page
                                                        Page109 of
                                                                of 46
                                                                   45




                                                             15-Year F
         Today's Mortgage Rates

             3.04%
                                                                                      
                                                                  30-Year
            Ready for more? Subscribe for £1 for your first 30 days.        F

                                                             5/1 ARM
                          APR
                                                             $150,000

                                                             $300,000


  Monaco police and prosecutors appear to have helped Mr
  Rybolovlev pursue Mr Bouvier, according to Le Monde. It
  published text messages to Mr Narmino and the former police
  chief Regis Asso from the telephone of Tetiana Bersheda, the
  Russian’s lawyer.


  Mr Bouvier was allegedly lured to Monaco early in 2015 with the
  help of Mr Rybolovlev and was arrested. He was released on bail
  of €10 million.

  Shortly before the arrest, Mr Narmino, the principality’s director
  of judicial services, was flown by helicopter with his wife
  Christine for a weekend of skiing at Mr Rybolovlev’s chalet at
  Gstaad in Switzerland, said Le Monde. The Russian also sent
  gifts to justice officials, including Mr Asso, the chief of police,
  who retired last year, Le Monde said.

  Announcing his resignation, Mr Narmino said he was no longer
  able to carry out his duties because of the “personal allegations
  against me and the repeated attacks against judicial
  institutions”.


  Francis Szpiner, who represents Mr Bouvier, told Le Monde that
  the text messages proved that “Mr Rybolovlev has privatised the




                                                                                11/16/2017
                                                                    Page 4 of 6
Case
 Case1:16-mc-00125-JMF
      1:18-cv-09011-JMF Document
                        Document 115-9
                                 42-8 Filed
                                       Filed01/18/19
                                             11/20/17 Page
                                                       Page11
                                                            10ofof46
                                                                   45




   hope that the prince will be able to draw all the appropriate                              
                  Ready for more? Subscribe for £1 for your first 30 days.
   conclusions,” he said.


                                                                              

   Share                                                                         Save




                       Insider tips:             Ten ways to
                       We asked an               feel energised
                       interior                  on Jersey this
                       designer how              autumn
                       she'd create                s pon sore d
                       the perfect
                       kitchen
                         s pon sored




   Comments are subject to our community guidelines, which can be viewed here.

   0 comments
   Newest | Oldest | Most Recommended




   You are logged in as a registered user



    Ready for more?




                                                                                        11/16/2017
                                                                             Page 1 of 10
          Case
           Case1:16-mc-00125-JMF
                1:18-cv-09011-JMF Document
                                  Document 115-9
                                           42-8 Filed
                                                 Filed01/18/19
                                                       11/20/17 Page
                                                                 Page12
                                                                      11ofof46
                                                                             45


             artnet (http://www.artnet.com)                                                                   中文 (http://artnetnews.cn)

             artnet Auctions (https://www.artnet.com/auctions/)




             Art and Law (https://news.artnet.com/art-world/art-law)

             Monaco’s Justice Minister Resigns After Texts
             Reveal ‘Vast Influence Peddling’ in Billion-Dollar
             Art Fraud Case
             The French press has dubbed the scandal "Monaco-gate."
             Eileen Kinsella (https://news.artnet.com/about/eileen-kinsella-22), September 15, 2017




                              Philippe Narmino, Minister of Justice of Monaco. Photo by Pascal Le Segretain/Getty Images.
Get hand-picked stories from our editors delivered straight to your inbox every day.

             In what
      Enter email     the French press is calling “Monaco-gate,” Philippe Narmino, the Sminister
                  address                                                               I G N U P of justice for
             Monaco, has resigned after French newspaper Le Monde published text messages revealing that he




                                                                                                                                          11/16/2017
                                                                             Page 2 of 10
          Case
           Case1:16-mc-00125-JMF
                1:18-cv-09011-JMF Document
                                  Document 115-9
                                           42-8 Filed
                                                 Filed01/18/19
                                                       11/20/17 Page
                                                                 Page13
                                                                      12ofof46
                                                                             45



             Narmino, 64, reportedly decided to take “early retirement” just hours after Le Monde posted the
             texts (https://www.thetimes.co.uk/article/minister-quits-over-art-fraud-link-to-as-monaco-oligarch-
             dmitri-rybolovlev-w6qms8l3f), which suggest “a vast influence-peddling scandal at the heart of
             Monaco institutions,” according to the newspaper. artnet News reached out to Monaco’s Ministry
             of Justice, which referred us to the Monaco Court of Justice. The court had not responded to
             request for comment as of publication time.

             Rybolovlev, 50, is a mining billionaire and a majority owner of AS Monaco football club. He
             allegedly recruited Narmino and other officials in the Ministry of Justice to help him pursue Yves
             Bouvier, a prominent Swiss art collector and dealer who once represented the billionaire.
             Rybolovlev claimed that Bouvier cheated him out of as much as $1 billion by misrepresenting sale
             prices on some 38 artworks, including pricey masterpieces by Leonardo da Vinci
             (http://www.artnet.com/artists/leonardo-da-vinci/), Pablo Picasso
             (http://www.artnet.com/artists/pablo-picasso/), Amedeo Modigliani
             (http://www.artnet.com/artists/amedeo-modigliani/), and Van Gogh—which the billionaire bought
             for a total of $2 billion.

             According to reports, hundreds of text messages exchanged between Rybolovlev, his attorney and
             close associate Tetiana Bersheda, and Narmino included information about an all-expenses-paid
             ski trip for Narmino and his wife at the billionaire’s Swiss chalet in Gstaad, as well as a private
             helicopter ride and other expensive gifts.

             The messages also reportedly suggest Bersheda was in close contact with the Monaco police
             about a plan to arrest Bouvier after “luring” him to Monaco. The dealer was arrested there in early
             2015 following the allegations by Rybolovlev and then released on €10 million bail. Several high-
             ranking Monaco police officers—including former police chief Regis Asso—are also reportedly
             involved.

             Ron Soffer, an attorney for Bouvier based in France, says the charges against his client are bogus.
             “Mr. Bouvier strongly believes in his innocence and that he will not be charged with any crime,” the
             lawyer told artnet News. “He continues to have confidence in the impartiality of the Monaco
             judiciary and the investigating magistrate leading the investigation.”

             Francis Szpiner, another Paris lawyer working for Bouvier, told Le Monde that he had long
             suspected that Rybolovlev’s connections and influence with local officials played a role in the
             Bouvier dealings. He claims there is now evidence that the police, the prosecutor’s office, and the
             minister had done everything possible to carry out the scheme. Szpiner said he wanted to call on
             Prince Albert to investigate these officials.

             A spokesman for Rybolovlev had not responded to artnet News’ request for comment as of
             publication time.



             Follow artnet News (https://www.facebook.com/artnet) on Facebook:

                 Like 258K

             Want to stay ahead of the art world? Subscribe to our newsletter to get the breaking news, eye-
             opening interviews, and incisive critical takes that drive the conversation forward.
             (http://link.artnet.com/join/522/newscta&hash=8e9534fb495110baf97a368037111816)




                                                    Access the data behind the
                                                   headlines with the artnet Price
                                                             Database.

                                  GET STARTED (HTTPS://WWW.ARTNET.COM/PRICE-DATABASE/)
Get hand-picked stories from our editors delivered straight to your inbox every day.

      Enter email address                                                                SIGN UP

                                                               SHARE




                                                                                                                    11/16/2017
Le directeurCase
             Case 1:16-mc-00125-JMF
                    1:18-cv-09011-JMF
             des services                     Document
                                              Document
                          judiciaires de Monaco            115-9
                                                            42-8
                                                contraint au..., 2017Filed
                                                                      Filed01/18/19
                                                                     WLNR   11/20/17
                                                                            28432164   Page
                                                                                        Page14
                                                                                             13ofof46
                                                                                                    45




                  9/14/17 Le Monde (French Language) (Pg. Unavail. Online)
                                  2017 WLNR 28432164

                                              Le Monde
                                      Copyright © 2017 LeMonde

                                            September 14, 2017

                         Le directeur des services judiciaires de Monaco
                        contraint au départ après l'enquête du « Monde »

« Le Monde » a montré, jeudi, l'existence d'un réseau occulte œuvrant en faveur du
milliardaire Dmitri Rybolovlev, patron de l'AS Monaco, et aux prises avec la justice locale.

A la suite des révélations du Monde, jeudi 14 septembre, sur l'existence d'un vaste trafic
d'influence au cœur des institutions monégasques , le directeur des services judiciaires de la
principauté, l'équivalent du ministre de la justice, Philippe Narmino, a fait valoir ses droits à
« une mise en retraite anticipée ». Dans un communiqué publié à la mi-journée, M. Narmino
explique ainsi sa décision :

« Les mises en cause personnelles dont je fais l'objet et les attaques répétées subies par
l'institution judiciaire ne me permettent plus d'en assurer convenablement la charge. »

Il entend ainsi retrouver sa « liberté de parole », lui qui avait été nommé directement par le
prince Albert.

Dans une enquête parue le jour même, Le Monde fait état des informations, extrêmement
embarrassantes pour la police et la justice monégasques, contenues dans un DVD-Rom
remis à un juge d'instruction de Monaco. En l'espèce, des centaines de SMS démontrant
l'existence d'un réseau occulte œuvrant en faveur du milliardaire Dmitri Rybolovlev, patron
de l'AS Monaco, et aux prises avec la justice locale. En conflit avec l'homme d'affaires suisse
Yves Bouvier, M. Rybolovlev aurait eu recours aux services d'une avocate, M e Tetiana
Bersheda, pour influer sur le cours de la justice. De nombreux SMS issus du smartphone
de M e Bersheda font notamment état des relations suivies entre le couple Narmino et M.
Rybolovlev : week-end tous frais payés dans la résidence suisse de l'oligarque, à Gstaad, envoi



             © 2017 Thomson Reuters. No claim to original U.S. Government Works.                         1
Le directeurCase
             Case 1:16-mc-00125-JMF
                    1:18-cv-09011-JMF
             des services                     Document
                                              Document
                          judiciaires de Monaco            115-9
                                                            42-8
                                                contraint au..., 2017Filed
                                                                      Filed01/18/19
                                                                     WLNR   11/20/17
                                                                            28432164     Page
                                                                                          Page15
                                                                                               14ofof46
                                                                                                      45


de cadeaux, dîners fins, etc. Plusieurs policiers de haut rang sont également impliqués dans
ce vaste scandale aux allures de « Monacogate ».


---- Index References ----




Language: FR

Word Count: 290

End of Document                                         © 2017 Thomson Reuters. No claim to original U.S. Government Works.




              © 2017 Thomson Reuters. No claim to original U.S. Government Works.                                        2
  Case
   Case1:16-mc-00125-JMF
        1:18-cv-09011-JMF Document
                          Document 115-9
                                   42-8 Filed
                                         Filed01/18/19
                                               11/20/17 Page
                                                         Page16
                                                              15ofof46
                                                                     45




The Russian billionaire Dmitri Rybolovlev at the
centre of a “Monacogate”.
The owner of the football club AS Monaco may have used his fortune and connections to influence the
Monaco police and judiciary as part of a judicial investigation.

LE MONDE | 14.09.2017 at 10h08 | By Gérard Davet (/journaliste/gerard-davet/) and Fabrice Lhomme (/journaliste/fabrice-lhomme/)




Dmitri Rybolovlev, owner of AS Monaco, at the Louis II stadium, 18 August 2013. REUTERS / © Stringer. / Reuters

A single DVD has been rocking the Principality of Monaco for the last two months. It is at the centre
of what looks strongly like a “Monacogate”, a scandal with the stench of undue use of influence or
indeed corruption involving high level police officers and magistrates. The information on the DVD is
rather surprising: hundreds of text messages exchanged between the protagonists in a criminal
investigation, messages which reveal, involuntarily, the hidden face of part of the Monaco police and
judiciary, ready to do favours for the powerful. One of those protagonists in particular: the Russian
billionaire Dmitri Rybolovlev, the influential owner of AS Monaco (ASM), the local football club.

For this middle aged Russian, listed by Forbes as the 190th richest man in the world in 2017, the
fateful moment was perhaps on the 12th July. On that day he was interviewed as the civil plaintiff by
magistrate Morgan Raymond as part of an ordinary business legal dispute. When the magistrate
asked him calmly whether he enjoyed “privileged connections with certain individuals in the Monaco
judiciary” the oligarch replied curtly “No”. That initial lie could be his downfall. Because the famous
DVD, which Le Monde has knowledge of, contradicts his statements and reveals some strange
practices.

To begin with, it was a conflict between the super rich. On one side, Dmitri Rybolovlev, compulsive
buyer of Old Masters. On the other, Yves Bouvier, a Swiss businessman deeply involved in the art
market with his Swiss associate Tania Rappo. Mr Rybolovlev accused Mr Bouvier and Ms Rappo of
having extracted €1 billion in commissions from him by over charging him for Picassos and
Modiglianis. The art intermediaries argued that they had acted in good faith.

The confidences of an art dealer
On the 9th January 20115 the Russian billionaire filed a criminal complaint for fraud.
   Case
    Case1:16-mc-00125-JMF
         1:18-cv-09011-JMF Document
                           Document 115-9
                                    42-8 Filed
                                          Filed01/18/19
                                                11/20/17 Page
                                                          Page17
                                                               16ofof46
                                                                      45
The judicial machinery went into action. With sometimes some astonishing results. On the 23rd
February Tania Rappo, invited to dinner by Mr Rybolovlev, let a few confidences slip between the
vodka, fine wine and caviar. Unbeknownst to her, Mr Rybolovlev’s lawyer Tetiana Bersheda recorded
her remarks on her smartphone and sent it to the police. Two days later, Yves Bouvier fell into a trap in
Monaco: nine police officers arrested him (/societe/article/2015/03/01/un-marchand-d-art- inculpe-pour-escroquerie-sur-le-president-de-l-
as-monaco_4585342_3224.html) while, at Mr Rybolovlev’s invitation, he was on his way to the Russian’s
sumptuous apartment (valued at €230 M) at the top of La Belle Epoque building.


    Rybolovlev’s Modiglianis and Picassos




    Dmitri Rybolovlev, President of AS Monaco, with his daughter Ekaterina Rybolovleva, at the Parc des Princes in
    Paris, 20 March. FRANCK FIFE / AFP

    As is the case with Waldemar Kita (/panama-papers/article/2016/04/07/panama-papers-waldemar-kita-proprietaire-du-fc-nantes-
    et-d- une-societe-aux-iles-vierges-britanniques_4897577_4890278.html) , several names of French football club owners
    appear in the documents of the Panamanian firm Mossack Fonseca, even if their names do not
    necessarily appear connected with their football related activities. This includes the Russian
    Dmitri Rybolovlev, president and majority shareholder in AS Monaco since December 2011,
    who is behind several offshore companies which he learned to juggle with as much skill as his
    players do with the ball.

    The Russian oligarch’s interest in offshore structures is not new. His propensity for hiding his
    assets was disclosed in 2008 by his ex-wife Elena Rybolovleva when she decided to divorce
    him.

    In 2005, Mr Rybolovlev put his assets into trusts in Cyprus, the Vigo Trust and the Aries Trust.
    The sale of his shares in the Uralkali potassium company in 2010 – right in the middle of his
    divorce – enabled him to grow his fortune considerably to $8.8 billion (€7.7 billion) in 2014
    according to Forbes. He transferred part of his wealth to these opaque asset management
    entities via several offshore companies. Concerned that her husband was seeking to defraud
    her of part of her fortune from the divorce, at the end of 2008 Elena Rybolovleva asked the
    Eastern Caribbean Supreme Court to freeze the assets of three offshore companies domiciled
    in the British Virgin Islands. The were Xitrans Finance Limited, which had opened among
    others an account with Standard Chartered Bank in Jersey; Ringham Investment Finance SA;
    and Treehouse Capital Inc. His ex-wife estimated that 720 million Swiss Francs (€660 M) had
    been placed with these companies, mainly in the form of works of art including Modiglianis and
    Picassos. According to Elena Rybolovleva, Treehouse Capital Inc. also held the yacht My
    Anna, valued at $60 M.
  Case
   Case1:16-mc-00125-JMF
        1:18-cv-09011-JMF
                    Declaring Document
                              Document      115-9
                                             42-8
                              that “the details      Filed
                                                      Filed01/18/19
                                                of commercial11/20/17    Page
                                                                          Page18
                                                              assets are covered 17business
                                                                                 by ofof46
                                                                                         45
                                       confidentiality and that nobody is required to tell the press about the
                                       constitution of his personal fortune”, Tetiana Bersheda, Mr Rybolovlev’s
                                       lawyer, replied “Ringham has not been in existence since 2010 – it was
                                       struck off the commercial register in May 2010 and will be dissolved
                                       automatically in May 2017 in accordance with applicable law. Xitrans holds
                                       works of art, a fact which is now public knowledge. It is not correct that
  “OFFSHORE                            Treehouse holds the yacht My Anna. Offshore companies are used for
  COMPANIES                            wealth planning reasons, particularly inheritance and protection of assets”.
  ARE USED FOR                         In May 2014 the Swiss courts awarded Elena Rybolovleva 4 billion Swiss
  INHERITANCE                          Francs before reducing it to SF 564 million on appeal. Finally, on the 20
  PLANNING AND                         October 2015, the ex-couple announced in a laconic press release that
  PROTECTION                           they had come to an agreement, without giving any figures.
  OF ASSETS”
                                      In addition to these three companies in which the judiciary had already
                                      taken an interest, the Mossack Fonseca documents revealed the name of
                                      another offshore entity which had perhaps escaped the notice of Elena
                                      Rybolovleva and her lawyers. Talasea Limited is also domiciled in the
                                      British Virgin Islands. It was created in August 2006 with Montrago
                                      Trustees Limited as shareholder – a trust manager based in Cyprus. Mr
                                      Rybolovlev is a director along with a certain Mikhaïl Sazonov. Mr Sazonov,
                                      a financial adviser to Mr Rybolovlev, appears very close to the club AS
                                      Monaco. Does Talasea Ltd have a connection to the football activities of
                                      the oligarch? “This company does not do anything and has no assets”,
                                      replied Ms Bersheda without giving any further details.


After being held at length for questioning, the Swiss businessman paid bail of €10 M and left the
premises of the Judicial Police, despite the representations of the Monaco prosecutor’s office.
Not surprisingly he did not appreciate the episode. Having dealt with Mr Rybolovlev for a long time,
he knew that the oligarch had solid local connections and that perhaps he pulled some strings to get
him arrested. But how could he prove it? By using a mistake made by his adversary. That occurred
on the 3rd February 2017.

That day Tetiana Bersheda, without overmuch suspicion, handed over her mobile phone to the
magistrate Morgan Raymond, who was investigating the criminal complaint filed by Mr Rybolovlev.
The magistrate wanted to check the legality of the recording which she had made in the dispute
between her client and the Bouvier-Rappo duo. The lawyer saw nothing wrong with this. But Judge
Raymond was something of a snoop: he got an expert to check out the entire memory on the
smartphone. That was the starting point for “Monacogate”.


   Read Also: Yves Bouvier, the Swiss businessman who played on all the tables
   (/idees/article/2015/04/11/yves-bouvier-l-homme-d-affaires-suisse-qui-jouait-sur-tous-les-tableaux_4614226_3232.html)




The report from the technical investigation was completed on 7 July 2017. Being careful, Raymond
sent it to one of his colleagues, Edouard Levrault, who was investigating another criminal complaint
filed by Tania Rappo for infringement of privacy. The DVD containing the contents of the telephone's
memory was transcribed and filed as evidence. But on the 4th September the Monaco Chief
Prosecutor’s Office quickly filed an application to have it destroyed. (The Court of Appeal will hear
the application on Thursday 14th September). Is that because too much would be revealed, in this
instance a large number of text messages embarrassing to Monaco high society?

In the hot seat in this affair is Tetiana Bersheda, 33 years old, a Swiss-Ukrainian brunette known for
her connections. It was she who designed the trap for Yves Bouvier - with the complicity of the
Monaco police. Three of them in particular. First of all, Christophe Haget, head of the Judicial Police,
still at his position, as is his deputy Frédéric Fusari. Neither of them replied to our requests for
comment. “He’ll be coming on the 25th …. stay with Plan A”, the lawyer texted Haget, before Bouvier
arrived in Monaco. “What was plan B then, to kill me?", asks Mr Bouvier now angrily.

“Thanks Tetiana”.
   Case
    Case
Since       1:16-mc-00125-JMF
        2016,1:18-cv-09011-JMF           Document
                                         Document
               if the text messages are to be believed,115-9
                                                       42-8       Filed
                                                                   Filedaround
                                                        it all revolved  01/18/19
                                                                          11/20/17   Page
                                                                                      Page
                                                                               a system     1918ofof46
                                                                                        of services  45
                                                                                                    and
gifts. At the beginning of March 2016 Régis Asso (also approached by Le Monde in vain) received at
his private address – “rather than at the police station”, said Ms Bersheda by text message – a
superb samovar as a gift from Dmitri Rybolovlev. “Thank you very much for your assistance with the
matter of my Swiss friends” texted the lawyer. On the 16th March a new salvo of congratulations by
text message: “It was only possible because of the effectiveness of your investigations, well done
again and thanks to your entire team". The police officer was appreciative. “Thanks for your message
Tetiana, it had a big impact on my affection for Russia”, he replied. “Could you send my sincere
thanks to Dmitri Rybolovlev and I would like to assure you both of my loyalty”. Régis Asso also dined
or lunched with the billionaire. The lawyer was the one who invited him. “Would you and your deputy
be available for lunch at Mr Rybolovlev’s place on Friday 10th April at 1 o’clock? Best wishes,
Tetiana”. A few weeks earlier she had wished him a "Happy Birthday" on behalf of "Dmitri" himself.

But the Monaco Sûreté Publique – the division Régis Asso heads up – did not directly control the
Bouvier case. The cooperation of investigators Haget and Fusari would appear to have been
essential. Ms Bersheda got to work. She invited them to AS Monaco football matches, with over-
friendly manners affected by text message. They met frequently, called each other constantly, way
beyond the limits of a professional lawyer-investigator relationship. It was these two who took on the
Bouvier investigation. The ones who set up his arrest and then questioned him. “We will use the
interviews to reinforce Monaco’s competence in the case”, Mr Haget wrote to Ms Bersheda while Mr
Bouvier was in custody.
“We worked on extending his detainment for questioning with the “Juge de la liberté et des
detentions” (Detention and releases magistrate)”. Without forgetting this other edifying message.
“We will be seeing each other around 10 am to discuss all the key points of the case”. On the 16th
March they lunched together. “Thanks for lunch, till tomorrow then, best wishes” texted the police
office afterwards.

The two investigators had no hesitation in calling on their contacts to put the lawyer in touch with
the prestigious “Brigade de répression du banditisme” (BRB – Organised Crime Agency) in Paris.
“I’ve spoken to the BRB in Paris at length, I'll call you" texted Mr Haget before adding “The French
are already up to speed on the matter”. From then on a Parisian investigator, Commander Thomas
Erhardy, took over the international aspect of the Bouvier case. Contacted by Le Monde he invoked
his duty to remain silent. “You can call him on my behalf”, Mr Fusari assured her. We are clearly
amongst people who trust each other here. “I spoke to Mr Erhardy, everything’s going fine :)”,
enthused the lawyer. To such an extent that on the 6th July 2015 the BRB commander informed her
of the actions taken against the Swiss businessman. “Our Interpol red notice has been sent to
Singapore for execution, wait and see" he declared. He went on. “I hope to have the arrest warrant
[against Bouvier] issued by 12 o’clock”. Frédéric Fusari also chipped in by text message: “Don’t
worry, it’s also part of my job”, he told the lawyer between two exchanges about ASM’s game.

“Privatisation” of the Judiciary
Above the police, it still seemed like a good idea to ensure the support of the Monaco judiciary. Her
client Dmitri Rybolovlev had a trump card: the Director of Judicial Services Philippe Narmino, in
other words the Minister of Justice of the Principality. He and his wife Christine enjoy the warmest
possible relations with “Rybo” and his team. One evening in January 2015 they dined together at
their house. In February, they sent a box of sweets to their Russian friend.
“Dear Christine and Philippe, Dmitri would like to thank you both very much for the delicious
chocolates”, his lawyer informed them. It is true that the Narminos had just come back from a dream
weekend in Gstaad, staying at Rybolovlev’s chalet. They travelled there at his expense by helicopter
from the Rock.

“Please thank Dmitri warmly” wrote Christine Narmino “for his constant hospitality and once again
we’d like to say what a delightful place he has in Gstaad". “It was a pleasure to spend the weekend
with you and go skiing together” replied Ms Bersheda. “I won’t fail to pass on your message to Dmitri
who was delighted to have you stay. Have a great evening, kisses, Tetiana”.
Shortly after this stay in Gstaad Yves Bouvier was arrested on the orders of the Monaco authorities.
That meant some flowers had to be sent to Mrs Narmino. “Thank you for thinking of me” she wrote in
return. “The flowers are magnificent and light up my day”. The Narminos were also invited to the
lawyer’s 30th birthday party. And one day when she sent him an article unfavourable to the Russian
side, the head of the Monaco judiciary, using the familiar “tu” form of address, replied “A strategy has
been organised on the other side”. Contacted by Le Monde, Mr Narmino did not reply. Mr
Rybolovlev’s and Ms Bersheda’s defence refused to comment and condemned the revelations as a
diversionary tactic by the other party.
  Case
The Case
     Paris1:16-mc-00125-JMF
            1:18-cv-09011-JMF
           lawyer Francis Szpiner, whoDocument
                                        Document      115-9
                                                      42-8 Baroin
                                         along with François   Filed
                                                                Filedrepresents
                                                                      01/18/19
                                                                       11/20/17  MrPage
                                                                                     Page20
                                                                                    Bouvier,  19ofof46
                                                                                                     45
condemned the practices brought to light. “I have always said that Mr Rybolovlev had privatised the
Monaco judiciary for his own benefit. We now have proof that the police, prosecutor’s office and the
equivalent of the Ministry of Justice have done everything they can to associate with criminals to
pervert the course of justice. I am asking the French Justice Minister to carry out an investigation into
the exercise of the profession of magistrate in Monaco and the Minster of the Interior to investigate
the French police officers seconded to Monaco”. And the lawyer concludes: “I strongly hope the
Prince will draw all the necessary conclusions”. In fact, Prince Albert - who did not reply to our
approaches either – is now in an awkward position. According to Monegasque legislation, “the
director of judicial services ensures that justice is administered correctly and is accountable for
this to the Prince alone".
            Case
             Case
Le milliardaire    1:16-mc-00125-JMF
                    1:18-cv-09011-JMF
                russe                         Document
                                              Document
                      Dmitri Rybolovlev au centre             115-9
                                                              42-8
                                                  d'un «..., 2017    Filed
                                                                  WLNRFiled01/18/19
                                                                             11/20/17
                                                                        28295015        Page
                                                                                         Page21
                                                                                              20ofof46
                                                                                                     45




                  9/14/17 Le Monde (French Language) (Pg. Unavail. Online)
                                  2017 WLNR 28295015

                                               Le Monde
                                       Copyright © 2017 LeMonde

                                            September 14, 2017

           Le milliardaire russe Dmitri Rybolovlev au centre d'un « Monacogate »

En conflit avec un marchand d'art, le propriétaire du club de football de l'AS Monaco a usé
d'influence sur la police et la justice locales, selon des éléments révélés par « Le Monde ».

Depuis deux mois, un simple DVD-Rom fait trembler la principauté de Monaco. Il est
au cœur de ce qui ressemble fort à un « Monacogate », un scandale aux relents de trafic
d'influence, voire de corruption, impliquant policiers et magistrats de haut rang. Le contenu
du DVD a de quoi surprendre : des centaines de SMS échangés entre les protagonistes d'une
affaire judiciaire, des messages qui dévoilent, bien involontairement, la face cachée d'une
partie de la police et de la justice monégasques, enclines à favoriser les puissants. Enfin,
surtout l'un d'entre eux : le milliardaire russe Dmitri Rybolovlev, influent propriétaire de l'AS
Monaco (ASM), le club de football local.

Pour ce quinquagénaire, 190 e fortune mondiale selon le classement 2017 du magazine
Forbes , tout s'est peut-être joué le 12 juillet dernier. Ce jour-là, il témoigne en tant que
partie civile devant le juge Morgan Raymond dans le cadre d'un banal différend commercial.
Lorsque le magistrat lui demande benoîtement s'il entretient « avec certaines personnes de
l'institution judiciaire monégasque des liens privilégiés », l'oligarque répond sèchement : «
Non. » Ce mensonge initial pourrait devenir son boulet. Car le fameux DVD-Rom, dont Le
Monde a eu connaissance, contredit ses déclarations et lève le voile sur d'étranges pratiques.

Au départ, donc, un conflit entre super riches. D'un côté, Dmitri Rybolovlev, acheteur
compulsif de tableaux de maîtres. De l'autre, Yves Bouvier, un homme d'affaires suisse très
introduit sur le marché de l'art et associé à sa compatriote Tania Rappo. Le premier reproche
aux seconds de lui avoir soutiré 1 milliard d'euros de commissions, en surfacturant des Picasso
et autres Modigliani. Les intermédiaires vendeurs arguent, eux, de leur bonne foi.



              © 2017 Thomson Reuters. No claim to original U.S. Government Works.                         1
            Case
             Case
Le milliardaire    1:16-mc-00125-JMF
                    1:18-cv-09011-JMF
                russe                         Document
                                              Document
                      Dmitri Rybolovlev au centre             115-9
                                                              42-8
                                                  d'un «..., 2017    Filed
                                                                  WLNRFiled01/18/19
                                                                             11/20/17
                                                                        28295015        Page
                                                                                         Page22
                                                                                              21ofof46
                                                                                                     45


Dès le 9 janvier 2015, le milliardaire russe dépose plainte pour « escroquerie ». La machine
judiciaire se met en marche. Avec, parfois, des séquences étonnantes. Ainsi, le 23 février
suivant, Tania Rappo, invitée à dîner par Rybolovlev, se laisse aller à quelques confidences
entre vodka, vins fins et caviar. A son insu, l'avocate du Russe, M e Tetiana Bersheda,
enregistre ses propos sur son smartphone et les transmet aux policiers. Deux jours plus tard,
Yves Bouvier tombe dans un traquenard à Monaco : neuf policiers monégasques l'interpellent
alors qu'il se rend, à la demande de Rybolovlev, dans le somptueux appartement (valeur
estimée : 230 millions d'euros) que celui-ci occupe au sommet de l'immeuble La Belle Epoque.

Après une longue garde à vue, l'homme d'affaires suisse verse une caution de dix millions
d'euros et sort libre des locaux de la police judiciaire, en dépit des réquisitions du parquet
monégasque. Autant dire qu'il vit mal l'épisode. Pour avoir longtemps commercé avec
Rybolovlev, il sait que ce dernier dispose de solides relais locaux, et qu'il les a peut-être activés
pour le coincer. Mais comment le prouver ? En comptant sur un faux pas de l'adversaire.
Celui-ci survient le 3 février 2017.

Ce jour-là, M e Tetiana Bersheda, sans trop se méfier, remet son téléphone au juge Morgan
Raymond, chargé d'instruire la plainte du camp Rybolovlev. Le magistrat entend ainsi
vérifier la licéité de l'enregistrement qu'elle a fourni dans le conflit opposant son client au duo
Bouvier-Rappo. L'avocate n'y voit pas malice. Mais le juge Raymond est du genre fouineur :
il veut qu'un expert ausculte l'intégralité de la mémoire du smartphone. Ce sera le point de
départ du « Monacogate ».

Le rapport d'expertise est terminé le 7 juillet 2017. Prudent, le juge le transmet à l'un de ses
collègues, Edouard Levrault, qui instruit une autre plainte déposée par Tania Rappo, pour
atteinte à la vie privée. Le DVD-Rom contenant les éléments du téléphone est alors retranscrit
et coté en procédure. Mais le parquet général de Monaco s'empresse, le 4 septembre, de
demander sa destruction (La cour d'appel examine cette requête jeudi 14 septembre). Serait-
ce parce qu'on y découvre trop de choses, en l'occurrence une multitude de SMS accablants
pour la haute société monégasque ?

En vedette de cette affaire, M e Tetiana Bersheda, 33 ans, une brune helvéto-ukrainienne
connue pour son entregent. C'est elle qui aurait conçu le piège tendu à Yves Bouvier avec la
complicité de… policiers monégasques dont les noms et les « écrits » (SMS) ont été révélés
par plusieurs médias, dont Mediapart . Trois d'entre eux en particulier. Christophe Haget,
d'abord, le patron de la division de police judiciaire, toujours en poste actuellement, tout
comme son adjoint, Frédéric Fusari (ni l'un ni l'autre n'ont répondu à nos sollicitations). « Il
viendra le 25 (…) il faudrait rester avec le plan A », écrit l'avocate à Haget, en prévision de
l'arrivée de Bouvier à Monaco. « C'était quoi le plan B, m'assassiner ? » , s'indigne aujourd'hui
celui-ci.


              © 2017 Thomson Reuters. No claim to original U.S. Government Works.                         2
            Case
             Case
Le milliardaire    1:16-mc-00125-JMF
                    1:18-cv-09011-JMF
                russe                         Document
                                              Document
                      Dmitri Rybolovlev au centre             115-9
                                                              42-8
                                                  d'un «..., 2017    Filed
                                                                  WLNRFiled01/18/19
                                                                             11/20/17
                                                                        28295015        Page
                                                                                         Page23
                                                                                              22ofof46
                                                                                                     45



Autre relation policière de l'avocate : le directeur de la Sûreté publique, Régis Asso, à la
retraite depuis 2016. A en croire les textos, il est question, cette fois, de menus services et de
cadeaux. Ainsi, début mars 2015, Régis Asso (lui aussi sollicité, en vain) reçoit à son adresse
privée – « plutôt que dans les locaux de la police », précise M e Bersheda par SMS – un superbe
samovar offert par Dmitri Rybolovlev. « Merci beaucoup pour votre aide dans le dossier de
mes amis suisses », indique l'avocate. Le 16 mars, nouvelle salve de félicitations, toujours par
texto : « Ce n'était possible que grâce à l'efficacité de vos enquêtes, encore bravo et merci
à toute votre équipe. » Le policier apprécie : « Merci Tetiana de votre envoi qui a touché
ma sensibilité forte pour la Russie , lui répond-il. Pouvez-vous adresser mes remerciements
sincères à Dimitri Rybolovlev, je vous assure à tous deux de ma fidélité. » Il arrive aussi que
Régis Asso dîne ou déjeune chez le milliardaire. C'est l'avocate qui se charge de l'inviter :
« Est-ce que votre adjoint et vous seriez disponibles pour déjeuner chez M. Rybolovlev le
vendredi 10 avril à 13 ? Amitiés, Tetiana. » Quelques semaines plus tôt, elle lui avait souhaité
un « joyeux anniversaire » au nom de « Dmitri » et d'elle-même.

Mais la Sûreté publique monégasque – le service de Régis Asso – ne gère pas directement
la procédure liée à Bouvier. La coopération des enquêteurs Haget et Fusari paraît -
indispensable. M e Bersheda s'y emploie. Elle leur propose des invitations aux matchs
de l'ASM, minaude par messagerie interposée… Ils se rencontrent souvent, s'appellent
constamment, bien au-delà d'une relation classique avocat-enquêteur. Ce sont eux qui se
chargent de l'enquête Bouvier. Eux qui ont mis au point son interpellation et procédé
aux interrogatoires. « Nous utiliserons les confrontations pour renforcer la compétence à
Monaco », a écrit M. Haget à M e Bersheda pendant la garde à vue. « Nous avons travaillé
pour nous assurer de la prolongation des gardes à vue avec le juge de la liberté et des
détentions. » Sans oublier cet autre message édifiant : « On se voit vers 10 h pour évoquer
tous les points du dossier. ». Le 16 mars, ils déjeunent ensemble. « Merci pour ce moment,
à demain, amitiés », écrira ensuite le policier.

Les deux enquêteurs n'hésitent pas non plus à actionner leurs réseaux en mettant l'avocate
en contact avec la prestigieuse Brigade de répression du banditisme (BRB), à Paris. « J'ai
eu longuement la BRB Paris, je vous appelle », prévient ainsi M. Haget, avant d'ajouter :
« Les Français sont déjà sensibilisés sur le sujet. » Dès lors, c'est un enquêteur parisien, le
commandant Thomas Erhardy – sollicité par Le Monde , ce dernier a invoqué son devoir de
réserve –, qui se charge du dossier Bouvier au niveau international. « Vous pouvez l'appeler
de ma part », assure M. Fusari. On est entre gens de confiance. « J'ai parlé à M. Erhardy,
tout va bien :) » , se félicite l'avocate. A tel point que, le 6 juillet 2015, le policier de la
BRB l'informe de poursuites lancées contre le Suisse : « Notice rouge Interpol diffusée à
Singapour pour exécution, wait and see », annonce-t-il. Il précise : « J'espère avoir la diffusion
du mandat d'arrêt [contre Bouvier] avant 12 h. » Frédéric Fusari, quant à lui, baguenaude


              © 2017 Thomson Reuters. No claim to original U.S. Government Works.                         3
            Case
             Case
Le milliardaire    1:16-mc-00125-JMF
                    1:18-cv-09011-JMF
                russe                         Document
                                              Document
                      Dmitri Rybolovlev au centre             115-9
                                                              42-8
                                                  d'un «..., 2017    Filed
                                                                  WLNRFiled01/18/19
                                                                             11/20/17
                                                                        28295015        Page
                                                                                         Page24
                                                                                              23ofof46
                                                                                                     45


par SMS : « Vous rassurer, ça fait aussi partie de mon travail » , dit-il à l'avocate, entre deux
considérations sur le jeu de l'ASM.

Au-dessus des policiers, mieux vaut s'assurer de l'appui des magistrats monégasques. Son
client, Dmitri Rybolovlev, dispose d'un atout maître : le directeur des services judiciaires,
Philippe Narmino, pour ainsi dire le ministre de la justice de la Principauté. Lui et son épouse,
Christine, entretiennent les meilleures relations du monde avec « Rybo » et son entourage.
Un soir de janvier 2015, ils dînent ensemble à leur domicile. En février, ils envoient une boîte
de douceurs à leur ami russe. « Chers Christine et Philippe, Dmitri vous remercie de tout cœur
pour les délicieux chocolats », fait savoir l'avocate. Il est vrai que les Narmino reviennent
d'un week-end de rêve à Gstaad (Suisse) dans le chalet de Rybolovlev. Ils s'y sont rendus à
ses frais, en hélicoptère, depuis le Rocher. « Remercie chaleureusement Dmitri de notre part,
écrit Christine Narmino, pour son hospitalité sans faille et renouvelle-lui nos amitiés et nos
félicitations pour la beauté de sa résidence gstaadoise. »« C'était un grand plaisir de passer
le week-end avec vous et de skier ensemble, répond M e Bersheda. Je ne manquerai pas de
transmettre votre message à Dmitri, qui était ravi de vous recevoir chez lui. Bonne soirée, je
vous embrasse. Tetiana. »

Peu après ce séjour, Yves Bouvier est interpellé sur ordre de la justice monégasque. Cela vaut
bien l'envoi de fleurs à M me Narmino. « Merci pour tes pensées, écrit-elle en retour. Les
fleurs sont magnifiques et embaument ma journée. » Les Narmino sont également conviés
aux 30 ans de l'avocate. Et le jour où celle-ci lui envoie un article peu favorable au camp
russe, le patron des services judiciaires, qui la tutoie, répond : « Une stratégie est organisée
de l'autre côté. » Sollicité par Le Monde, M. Narmino n'a pas donné suite. La défense de
M. Rybolovlev et de M e Bersheda, de son côté, refuse de commenter ces informations,
dénonçant des tentatives de diversion de la part de la partie adverse.

L'avocat parisien Francis Szpiner, conseil, avec François Baroin, de M. Bouvier, s'indigne,
quant à lui, des pratiques ainsi mises au jour : « J'ai toujours dit que M. Rybolovlev avait
privatisé la justice de Monaco à son profit. On a désormais la preuve que la police, le parquet
et l'équivalent du ministre de la justice ont tout fait pour constituer une association de
malfaiteurs afin de réaliser une escroquerie au jugement. Je demande à la garde des Sceaux de
diligenter une enquête sur l'exercice de la profession de magistrat à Monaco, et au ministre de
l'intérieur une enquête sur les policiers français détachés à Monaco ». Et l'avocat de conclure :
« J'espère vivement que le prince saura tirer toutes les conclusions qui s'imposent. » De fait,
le prince Albert – qui n'a pas donné suite, lui non plus, à nos demandes – est désormais en
première ligne. Selon la législation monégasque, « le directeur des services judiciaires veille à
la bonne administration de la justice dont il est responsable devant le Prince seul ».




              © 2017 Thomson Reuters. No claim to original U.S. Government Works.                         4
            Case
             Case
Le milliardaire    1:16-mc-00125-JMF
                    1:18-cv-09011-JMF
                russe                         Document
                                              Document
                      Dmitri Rybolovlev au centre             115-9
                                                              42-8
                                                  d'un «..., 2017    Filed
                                                                  WLNRFiled01/18/19
                                                                             11/20/17
                                                                        28295015          Page
                                                                                           Page25
                                                                                                24ofof46
                                                                                                       45


---- Index References ----




Language: FR

Word Count: 1830

End of Document                                          © 2017 Thomson Reuters. No claim to original U.S. Government Works.




              © 2017 Thomson Reuters. No claim to original U.S. Government Works.                                         5
      Case
       Case1:16-mc-00125-JMF
            1:18-cv-09011-JMF Document
                              Document 115-9
                                       42-8 Filed
                                             Filed01/18/19
                                                   11/20/17 Page
                                                             Page26
                                                                  25ofof46
                                                                         45



The Swiss businessman may have fallen into a trap in Monaco

By Ian Ham el BACK FROM MONACO. New docum ents suggest that the Russian
Dmitri Rybolovlev may have come to an agreement with the Monegasque police to
arrest the main tenant of the Geneva Freeport.

According to the indictment, Yves Bouvier supposedly earned improper margins of nearly a
billion euros over a twelve year period. This version of events is now questioned by new
elements.

On February 25, 2015, Yves Bouvier, the world leader in the transportation of art works, had
an appointment in Monaco with his main client, Dmitri Rybolovlev. As Mr. Bouvier was
entering the residence of the Russian businessman, situated on the seafront, an army of
Monegasque policemen surrounded and handcuffed him. The Swiss-Bulgarian socialite, Tania
Rappo, who resides in Monaco, also suffered the same fate. After spending 72 hours in
custody, Yves Bouvier is placed under investigation for "fraud" and "complicity in money
laundering". Tania Rappo was placed under investigation for "money laundering". The crime
of the King of Free Ports? As Bouvier was simply recruited as an intermediary by Rybolovlev
to find him Picasso, Modigliani, and Rothko, artworks, he should have been content with a
2% commission on the purchase price of these artworks.

However, according to the indictment, Yves Bouvier supposedly earned during a 12 year
period, by going behind the back of the Russian oligarch Dmitri Rybolovlev, improper
margins of nearly a billion euros! Tania Rappo, presented as his accomplice, supposedly
pocketed around 100 million. For two years, practically nothing occurred in the Monaco
courthouse. The two Swiss citizens, Tania Rappo and Yves Bouvier, were not even
questioned by the Monegasque justice. But the case suddenly started to move quickly.

2. The lawyer’s thousands of text message

On July 12, 2017, investigating magistrate Morgan Raymond asked Dmitri Rybolovlev the
following question: "Yves Bouvier was questioned the day after the dinner party on February
25, 2015, while he was going to your home. How did the police know that Yves Bouvier was
on Monegasque territory on that date? ". The oligarch's embarrassed reply: "He had to come
and meet me. I do not know how the police found out that he was coming." The problem is
that the justice system knows the truth. They seized Tetiania Bersheda’s mobile phone,
Dmitri Rybolovlev's lawyer,” and thanks to IT experts, thousands of deleted text messages
were recovered.

On February 23, 2015 at 8:59 pm, the lawyer sent the following message to Chief
Commissioner Christophe Haget: "Good evening, he will come on the morning of the 25th. It
is for sure. It will be necessary to stay with plan A. Please call me back when you can
please. Thank-you ! Tetiana". The following day, at 6:37 am, the commissioner in charge of
the file involving Yves Bouvier and Tania Rappo answered: "Very well, I will you from the
office, cordially".

Tetiana Bersheda also exchanged text messages very frequently with the police commander
Frédéric Fusari, Christophe Haget's deputy. On February 24 at 10:08 am, the lawyer
informed her that "Bouvier confirmed our meeting tomorrow at 10h. Could you please ring
me back? Thanks in advance, cordially, Tetiana.” These multiple exchanges give the strange
impression that it is the entourage of the Russian oligarch who helped the Monagasque
police move forward with the case.. On March 2, 2017 at 8:21 am, Tetiana Bersheda spoke
to Christophe Haget: "Will you be at the office today? DR [Dmitri Rybolovlev] would like to
      Case
       Case1:16-mc-00125-JMF
            1:18-cv-09011-JMF Document
                              Document 115-9
                                       42-8 Filed
                                             Filed01/18/19
                                                   11/20/17 Page
                                                             Page27
                                                                  26ofof46
                                                                         45



meet you to review and discuss the rest of the proceedings before leaving MC [Monaco]
tomorrow for a week. Thank you in advance. Warmly, Tetiana." Moreover, the text
messages reveal not only that the lawyer and the police see each other frequently, but that
they are also very close.

 "Dear Tetiana. Thank you for this moment, see you tomorrow. With friendship, Christophe,"
the policeman wrote on March 16 at 2:17 pm Tetiana Bersheda responded shortly thereafter
at 2:58 pm: "Dear Christophe, thank you for your time and sharing with me your
exceptional experiences ( ...) See you tomorrow, with friendship, Tetiana”. Apparently, the
stadium is an ideal place to reinforce their friendship, especially since Dmitri Rybolovlev
presides over the destinies of AS Monaco (the Association Sportive de Monaco Football Club,
the Monaco based soccer club).

It is not only this proximity that disturbs the Monegasque magistrates. Judge Morgan
Raymond simply wonders why Dmitri Rybolovlev claims to have been wronged in this case
by Yves Bouvier since the works of art do not belong to him - as he has never ceased to say
- but to the company Accent Delight International, owned by The Domus Trust, a Cyprus
based trust. In another set of Minutes of the proceedings, drawn up on January 20, 2016 in
Monaco, Dmitri Rybolovlev declares: "I did not purchase the art works that were the subject,
and referred to, in the proceedings”. I was therefore not the owner of these works of art.

Another anomaly: Dmitri Rybolovlev asserts that by an "oral agreement", Yves Bouvier, a
mere intermediary, was to receive only "2% of the acquisition price of works of art". The
investigating judge then asked the question: "So, how do you explain that this agreement
with you subsequently linked the company Accent Delight?“ The Russian oligarch could not
answer. For the record, the Singapore justice, which ruled in favor of Yves Bouvier in the
case, recalls that art houses, such as Sotheby's or Christie's "usually charge a buyer’s
premium exceeding 20% for selling art work at auction."

3. Use of violence, threats or cunning methods

The magistrate then put a contract dated February 11, 2015 under the nose of the Russian
billionaire, that was passed with the consultation of another company: It provides for a
remuneration of 2.5% of the value of the transactions, plus a fee of 500 000 dollars and the
assumption of all expenses. "How do you explain that the remuneration of this "advisor" is
greater than that of Yves Bouvier"? asked the investigating magistrate, Morgan Raymond.
Most of the time, Dmitri Rybolovlev prefers to send the ball back to his collaborators or his
lawyers. Bilan sent questions by email Tuesday morning to Ms. Tetiana Bersheda and to two
representatives of Dmitri Rybolovlev, one in Switzerland, the other in France. None returned
our call.

If the existence of a trap is proven, it could be expensive for their perpetrators. Article 271
of the Swiss Criminal Code stipulates that "anyone who, by violence, trickery or threat,
would have induced a person to travel abroad, in order to deliver the to an authority, party
or other organization from abroad or to endanger that person’s life or bodily integrity, shall
be punished by a custodial sentence of at least one year".
                                                                                  Page 1 of 6
              Case
               Case1:16-mc-00125-JMF
                    1:18-cv-09011-JMF Document
                                      Document 115-9
                                               42-8 Filed
                                                     Filed01/18/19
                                                           11/20/17 Page
                                                                     Page28
                                                                          27ofof46
                                                                                 45


 Gérer mon abonnement Newsletter Concours                                                                                    Re



                                                                                                                           ABONNEZ VOUS
                                                                                                                           À BILAN
                                     LA RÉFÉRENCE SUISSE DE L'ÉCONOMIE          EPAPER

   ECONOMIE         FINANCE        ENTREPRISES        TECHNO         LUXE   FEMMES LEADERS   IMMOBILIER   VIN   OPINIONS   TV BILAN



   SOUS LA LOUPE            BITCOIN | BREXIT | ENERGIE |



     JUSTICE 23 Août 2017



 Le Suisse Yves Bouvier
 serait tombé dans un
 piège à Monaco
              (/AUTHOR-IMPORT/IAN-HAMEL) DE RETOUR DE MONACO. (/AUTHOR-
   PAR IAN HAMEL
   IMPORT/DE-RETOUR-DE-MONACO)
 De nouveaux documents laissent à penser que le Russe Dmitri Rybolovlev aurait
 pu s’entendre avec la police monégasque pour faire arrêter le principal locataire
 des Ports francs de Genève.




(http://www.bilan.ch/sites/default/files/s
tyles/photoswipe/public/story/1061209/s
creen_shot_2017-08-
22_at_18.35.24.png?itok=u578bh4z)
Selon l’acte d’accusation, Yves Bouvier aurait
réalisé pendant douze ans des marges
indécentes, de près d’un milliard d’euros. Une
version maintenant mise en doute par de
nouveaux éléments.



                Le 25 février 2015, Yves Bouvier, le numéro un mondial du transport
                d’œuvres d’art, a rendez-vous à Monaco avec son principal client,
                Dmitri Rybolovlev. Alors qu’il s’apprête à entrer dans la résidence du
                Russe, sur le front de mer, une armée de policiers monégasques se
                jette sur lui et le menotte. L’Helvético-bulgare Tania Rappo, qui
                réside dans la Principauté, subit le même sort. Au terme de 72 heures
                de garde de vue, Yves Bouvier est inculpé pour « escroquerie » et
                « complicité de blanchiment ». Tania Rappo pour « blanchiment ». Le
                crime du roi des Ports francs ? Recruté comme simple intermédiaire




                                                                                                                           11/16/2017
                                                                    Page 2 of 6
Case
 Case1:16-mc-00125-JMF
      1:18-cv-09011-JMF Document
                        Document 115-9
                                 42-8 Filed
                                       Filed01/18/19
                                             11/20/17 Page
                                                       Page29
                                                            28ofof46
                                                                   45


par Rybolovlev pour lui dénicher des Picasso, des Modigliani, des
Rothko, Bouvier aurait dû se contenter d’une commission de 2 % sur
le prix d’acquisition des œuvres d’art.


Or, selon l’acte d’accusation, il aurait réalisé pendant douze ans, dans
le dos de l’oligarque, des marges indécentes, de près d’un milliard
d’euros ! Tania Rappo, présenté comme sa complice, aurait empoché
autour de 100 millions. Pendant deux ans, il ne va pratiquement rien
se passer au palais de justice de la Principauté. Les deux Suisses ne
sont même pas interrogés par la justice monégasque. Mais l’affaire
vient brutalement de prendre un violent coup d’accélérateur.


Les milliers de textos de l’avocate  
Le 12 juillet 2017, Le juge d’instruction Morgan Raymond pose la
question suivante à Dmitri Rybolovlev : « Yves Bouvier était interpelé
le lendemain du dîner, le 25 février 2015, alors qu’il se rendait à votre
domicile. Comment les services de police ont-ils su qu’Yves Bouvier se
trouvait sur le territoire monégasque à cette date ? ». Réponse
embarrassée de l’oligarque : « Il devait venir me rencontrer. Je ne sais
pas comment la police a été informée de sa venue ». Le problème,
c’est que la justice connaît la vérité. Elle a saisi le téléphone portable
de Tetiania Bersheda, l’avocate de Dmitri Rybolovlev, et pu récupérer,
grâce à un expert, des milliers de textos effacés.


Le 23 février 2015 à 20 h 59, l’avocate adresse le message suivant au
commissaire principal Christophe Haget : « Bonsoir, il viendra le 25
au matin. C’est sûr. Il faudrait rester avec le plan A. Rappelez moi
quand vous pouvez svp. Merci ! Tetiana ». Le lendemain, à 6 h 37, le
commissaire chargé du dossier impliquant Yves Bouvier et Tania
Rappo répond : « Très bien, je vous rappelle du service
cordialement ».


Lire aussi: Yves Bouvier pris dans une faillite immobilière
(http://www.bilan.ch/economie-plus-de-redaction/yves-bouvier-pris-une-
faillite-immobiliere)



Tetiana Bersheda échange également très fréquemment avec le
commandant de police Frédéric Fusari, l’adjoint de Christophe Haget.
Le 24 février à 10 h 08, l’avocate l’informe que « Bouvier a confirmé le
r-v demain à 10 h. Pourriez-vous SVP me rappeler ? Merci d’avance,
cordialement, Tetiana ». Ces multiples contacts donnent l’étrange
impression que c’est l’entourage de l’oligarque russe qui indique la
marche à suivre à la police monégasque. Le 2 mars 2017 à 8 h 21,
Tetiana Bersheda s’adresse à Christophe Haget en ces termes :
« Serez-vous au bureau aujourd’hui ? DR [Dmitri Rybolovlev]




                                                                             11/16/2017
                                                                    Page 3 of 6
Case
 Case1:16-mc-00125-JMF
      1:18-cv-09011-JMF Document
                        Document 115-9
                                 42-8 Filed
                                       Filed01/18/19
                                             11/20/17 Page
                                                       Page30
                                                            29ofof46
                                                                   45


voudrait passer vous voir pour faire le point et discuter de la suite,
avant son départ demain de MC [Monaco] pour une semaine. Merci
d’avance. Amitiés, Tetiana ». Par ailleurs, les textos révèlent non
seulement que l’avocate et les policiers se voient très fréquemment,
mais qu’ils sont très proches.


« Chère Tetiana. Merci pour ce moment, à demain. Amitiés,
Christophe », écrit le policier le 16 mars à 14 h 17. Ce à quoi Tetiana
Bersheda répond peu après à 14 h 58 : « Cher Christophe, merci à
vous pour votre temps et d’avoir partagé avec moi vos expériences
exceptionnelles (…) A demain, amitiés, Tetiana ». Apparemment, le
stade serait un lieu idéal pour renforcer ces franches amitiés, d’autant
que Dmitri Rybolovlev préside aux destinées de l’AS Monaco.


Lire aussi: Le blanchiment, cette épine qui agace l'art
(http://www.bilan.ch/economie-plus-de-redaction/blanchiment-cette-epine-
agace-lart)



Il n’y a pas que cette proximité qui fasse tiquer les magistrats
monégasques. Le juge Morgan Raymond se demande tout
simplement pourquoi Dmitri Rybolovlev prétend avoir été lésé dans
cette affaire par Yves Bouvier puisque les œuvres d’art ne lui
appartiennent pas - comme il n’a jamais cessé de l’affirmer - mais à la
société Accent Delight International, propriété de The Domus Trust,
trust chypriote. Dans un autre procès verbal, établi le 20 janvier 2016
à Monaco, Dmitri Rybolovlev déclare d’ailleurs : « Je n’étais pas
l’acquéreur des tableaux objet de la procédure à laquelle il est fait
référence. Je n’étais donc de ce fait, pas le propriétaire de ces œuvres
d’art ».


Autre anomalie : Dmitri Rybolovlev assure que par un « accord oral »,
Yves Bouvier, simple intermédiaire, ne devait percevoir que « 2 % du
prix d’acquisition des œuvres d’art ». Le juge d’instruction pose alors
la question : « Dès lors, comment expliquer que cet accord pris avec
vous a continué par la suite à lier la société Accent Delight ? ».
L’oligarque russe ne peut pas répondre. Pour mémoire, la justice de
Singapour, qui a donné gain de cause à Yves Bouvier, rappelle que les
maisons d’art, tels que Sotheby’s ou Christie’s « facturent usuellement
une prime d’acheteur dépassant 20 % pour les enchères d’art ».


User de violence, ruse ou menace     
Le magistrat met ensuite sous le nez du milliardaire russe un contrat
datant du 11 février 2015 passé avec le consultant d’une autre société :
il est prévu une rémunération de 2,5 % de la valeur des transactions
réalisées, plus une rémunération de 500 000 dollars et la prise en




                                                                           11/16/2017
                                                                              Page 4 of 6
          Case
           Case1:16-mc-00125-JMF
                1:18-cv-09011-JMF Document
                                  Document 115-9
                                           42-8 Filed
                                                 Filed01/18/19
                                                       11/20/17 Page
                                                                 Page31
                                                                      30ofof46
                                                                             45


           charge de tous les frais. « Comment pouvez-vous expliquer que la
           rémunération de ce “conseiller“ soit plus importante que celle d’Yves
           Bouvier » ? Interroge le juge d’instruction Morgan Raymond. La
           plupart du temps, Dmitri Rybolovlev préfère renvoyer la balle sur ses
           collaborateurs ou ses avocats. Bilan a adressé par mail des questions
           mardi matin à maître Tetiana Bersheda, et à deux communicants de
           Dmitri Rybolovlev, l’un en Suisse, l’autre en France. Aucun n’a
           retourné notre appel.


           Si l’existence d’un traquenard était avérée, cela pourrait coûter cher à
           leurs auteurs. L’article 271 du code pénal suisse stipule que « celui
           qui, en usant de violence, ruse ou menace, aurait entraîné une
           personne à l’étranger pour la livrer à une autorité, à un parti ou à une
           autre organisation de l’étranger, ou pour mettre sa vie ou son intégrité
           corporelle en danger, sera puni d’une peine privative de liberté d’un
           an au moins ».




BILAN VOUS RECOMMANDE
                       MARCHÉ DE L’ART
                     Art et blanchiment: les signes qui alertent (/luxe-plus-de-
                     redaction/art-blanchiment-signes-alertent)




                       BANQUE
                     Le Qatar réduit sa participation dans Credit Suisse
                     (/argent-finances/qatar-reduit-participation-credit-suisse)




                       VENTE EN LIGNE
                     Enchères inversées: des montres et des Jaguar jusqu’à
                     40% moins chères (/entreprises-plus-de-redaction/encheres-
                     inversees-montres-jaguar-jusqua-40-cheres)




THÈMES
YVES BOUVIER (/TAG/YVES-BOUVIER)




LES DERNIERS ARTICLES "ÉCONOMIE"

                                E-COMMERCE




                                                                                      11/16/2017
    Case
     Case1:16-mc-00125-JMF
          1:18-cv-09011-JMF Document
                            Document 115-9
                                     42-8 Filed
                                           Filed01/18/19
                                                 11/20/17 Page
                                                           Page32
                                                                31ofof46
                                                                       45



When the Monaco police force lends a hand to the president of AS Monaco

Dmitry Rybolovlev has powerful friends on the Rock of M onaco (le Rocher). Text
messages have been exhumed from his attorney’s phone showing that in 2015, he
supervised the investigation opened in M onaco against his art dealer Yves Bouvier. The
Russian billionaire transmitted what he wanted done to the Monaco police.

It was in M ay 2017: Prince Albert II and the AS M onaco president fell into each other’s
arms to celebrate winning the French champions league, the first championship in 17
years. One month before, it was the qualifier for the semi-finals. Almost five years after
moving to Monaco and having taken over ASM through a Cyprus trust, the Russian
billionaire DR has become the M an of Providence. By spending hundreds of millions of
euros to attract famous players and getting involved in all types of obscure transactions
as we had shown in Football Leaks, he bought M onaco football back to life again. He is
celebrated. Everybody wants a piece of him.

But what is less known is how, behind his football successes, he has managed to make
Monaco his rear base, with close connections to Monaco establishment and government,
even using the police to deal with his personal business and get competitors out of the
way. “Football in Monaco is the key to influence. When Rybolovlev decided to buy AS
Monaco, that is what he had in mind. He continues to behave as if he is still in Russia”,
claimed a member of his entourage.

As M ediapart has just learned, the M onaco justice department currently holds
documents, potentially explosive and embarrassing for the principality which, on July 13,
were picked upon by the Greco (European anti-corruption body).

Text messages show how Dmitry Rybolovlev, through his loyal Geneva attorney Tetiana
Bersheda, maintained a very warm relationship with the head of the Principality’s police –
a French police commissioner detached in M onaco since 2007, and his deputy, in the
famous “painting case”. It is with their assistance that he was able to launch an attack on
his art dealer Yves Bouvier and interfere in the investigation.

What is it actually about? To understand, one has to go back to the scandal which shook
Monaco and the art industry two years ago. In January 2015, Dmitry Rybolovlev, owner
of a huge art collection held by a Cyprus trust, suddenly attacked Yves Bouvier. He
accused him of having sold him around 40 high value paintings at exorbitant prices for
nearly 2 billion euros. On February 25, 2015, the top dog of the Geneva, Luxembourg
and Singapore freeports (these places where the fortuned keep their artwork to avoid
paying customs fees) was arrested by 12 police officers in M onaco, and then placed
under investigation for fraud and complicity to money laundering. An old confidante of
Dmitry Rybolovlvev, Tania Rappo was also arrested for having received huge
commissions from Yves Bouvier and placed under investigation for money laundering.

They were released from police custody after 96 hours but the investigation, tainted by
many irregularities, suddenly became a worldwide case, with civil procedures in
Singapore, Hong Kong, an investigation in Paris and a never ending investigation in
Monaco. Yves Bouvier always claimed that the price of extremely rare art work depends
on the amount the potential buyer is prepared to pay, even though the market is
extremely opaque.


                                            1
    Case
     Case1:16-mc-00125-JMF
          1:18-cv-09011-JMF Document
                            Document 115-9
                                     42-8 Filed
                                           Filed01/18/19
                                                 11/20/17 Page
                                                           Page33
                                                                32ofof46
                                                                       45




The case is full of surprises. In 2016, we learned that Tania Rappo, Dmitry Rybolovlev’s
attorney, who is not scared of anything, recorded Tania Rappo, during a vodka drinking
party two days before her arrest. She was placed under investigation for breach of
privacy in February 2016.

It is in these proceedings (complaint for breach of privacy) that the investigating Judge
Edouard Levrault appointed an expert to analyse the content of her phone. Nearly 9000
text messages had been deleted and then found, the report was given to the judge last
July.

We then found out that from January to September 2015, the Russian’s attorney was
regularly in contact with Christophe Haget, the commissioner in charge of the judicial
M onaco police and his deputy Frédéric Fusari. From the very moment the criminal
complaint was filed, these two were in charge of keeping the file active.

After reading the text messages, it seems that Mrs Bersheda orchestrates everything. On
February 23, 2015, she warns Mr. Haget and Fusari that the art dealer Yves Bouvier will
be arriving in M onaco: “Good evening, he will come the 25th in the morning. It is for
sure. It will be necessary to stay with plan A. Call me back when you can please.
Thank-you! Tetiana”

What was plan A? which actually means that there was a plan B? A mystery. On February
26, the day after Yves Bouvier and Tania Rappo had been arrested, Commissioner Haget
reassures her that he is working in order to have police custody prolonged and even
offers to meet “each other [the next day”] at 10 to discuss the case”, a clear violation of
secrecy of the investigation file.

Dmitry Ryvoloblev wants to be kept personally informed. On February 24, 2015, he
makes a request to Fusari, “He wanted to speak with you via conference call if we don’t meet
tonight. Is that possible? Around 17h15-17h30 for instance?” “around 17h30” accepts Fusari.
On March 2, both police officers are contacted: “Hello, I hope you had a good weekend.
Can you come by the office today? DR would like to speak and discuss what’s coming
next, before he leaves for Monaco for a week. Thanks, with friendship, Tetiana. »

Text messages also sent to the Monaco minister of justice

At this stage, we don’t know if the chief of AS M onaco managed to get to the M onaco
police station to “go over the case” but this request raises a lot of questions. At the time,
the billionaire, who was in the middle of a divorce and tried to minimize his property was
only a “witness” in this case, presenting himself as an “art consultant” for the Cyprus
trust which filed the complaint. On February 2, 2015 he was interviewed as a witness
by…Fusari.

As one goes through the text messages, the conversation between the attorney and the
two police offers becomes more and more cordial. Christophe Haget offers to contact his
contacts at Interpol to help out Singapore and Hong Kong. He also sends information to
have another investigation against Bouvier opened in Paris. The tone becomes familiar
[tutoiement]. They seem to trust each other, the conversation moves on to football. On
M arch 19, Fusari gets excited about an upcoming match with AS M onaco, “The Italians



                                             2
    Case
     Case1:16-mc-00125-JMF
          1:18-cv-09011-JMF Document
                            Document 115-9
                                     42-8 Filed
                                           Filed01/18/19
                                                 11/20/17 Page
                                                           Page34
                                                                33ofof46
                                                                       45



are going fight for the tickets!!” answers Mrs. Bersheda, who also plays a central role in
AS Monaco. ”I saw that ! It’s great :))) Do you want me to get you two tickets?”. “We will
see but thank you for offering » he answers.

Since these intriguing text messages have surfaced, Tania Rappo’s attorneys are
rejoicing. They will fill a complaint in M onaco against X for “violation of investigation
secrecy, corruption and influence peddling” in order to obtain proof that DR manipulated
the justice system and the Monaco police for his own use and to trap his art dealer who
dared to make money at his expense.

What seemed to be a simple argument between two billionaires could suddenly take a
huge new dimension.

In Tetiana Bersheda’s telephone, it seems that she also sent text messages to Philippe
Narmino, Head of the M onaco justice department, Jean Pierre Dreno, the prosecutor at
the time, and Gérard Cohen, head of HSBC in Monaco. All three of them are suspected by
Yves Bouvier’s attorneys to have, in one way of another, helped the Russian billionaire in
his legal battle. The content of the conversations has not yet been revealed. The
investigating judge has not done anything with them considering that they do not
concern his investigation into breach of privacy. The case is not over yet, his colleague
M organ Raymond, in charge of the main investigation against Bouvier and Rappo is
interested in it. On July 17, he appointed the same expert to analyze M rs. Bersheda’s
telephone.

Philippe Narmino, very influential in M onaco and is also head of the Council of State
received the Legion of Honor in August 2016. He congratulates himself for working
towards making M onaco a transparent state. In November 2016, he was discreetly
interviewed by members of Greco who went to Monaco to discuss judges and prosecutors
in Monaco, as revealed by Le Point.

The minister has always refused to acknowledge accusations of corruption in connection
with Dmitry Rybolovlev. In Monaco Matin, he claimed that he met with the Russian “6 or
7 times a year” at official receptions or football matches. Several articles, including those
by M ediapart reveal several secret meetings between the Russian billionaire and the
number 1 of Monaco justice, whose taste for luxury is well known.

On February 12, 2015, several days before Yves Bouvier was arrested, the minister went
to mundane event organized by a Geneva jeweler in Gstaad. Dmitry Rybolovlev was also
there. According to several witnesses, that evening they met at the Russian’s chalet, at a
dinner with around 10 people. They allegedly discussed filing a complaint against Yves
Bouvier.

Jean-Pierre Dreno, ex-Monaco prosecutor, had been extremely quick in following up on
the complaint filed in January 2015 by the Cyprus trust even though the question of
Monaco forum was and still is an issue, as the paintings were sold in Switzerland. Since
then, the judge appointed to a court in Aix en Provence has left Monaco, leaving behind
him a difficult case mentioned by the Greco report on corruption in Monaco.

The banker Gérard Cohen, with whom Tetiana Bersheda also exchanged text messages,
never hid his friendship with Dmitri Rybolovlev who become one of the establishment’s


                                             3
      Case
       Case1:16-mc-00125-JMF
            1:18-cv-09011-JMF Document
                              Document 115-9
                                       42-8 Filed
                                             Filed01/18/19
                                                   11/20/17 Page
                                                             Page35
                                                                  34ofof46
                                                                         45



biggest clients. At the beginning of the investigation against Bouvier, on February 17,
2015, something strange happened: HSBC Private Bank (Monaco) sent Frédéric Fusari –
him again- a letter certifying that Tania Rappo and Yves Bouvier were financial
beneficiaries on three bank accounts which had received commissions paid by the Swiss
during the sale of the paintings to Rybolovlev. The bank then confessed to having made a
mistake. Yves Bouvier never had any account with HSBC. Such a mistake enabled
Dmitry Rybolovlev to add the “money laundering” charge to “fraud” and to have the
investigation opened in M onaco as M rs. Rappo lives in M onaco. This solution was
invented in extremis as the name of this 60 year old does not even figure in the
complaint. Proceedings are pending for production of forged documents.
The investigating judge M organ Raymond is reckless. M ediapart learned that he
interviewed Dmitry Rybolovlev this summer. During the interviews on June 23 and July
12, 2017, the Russian billionaire, who didn’t think that his attorneys’ text messages had
been discovered, presented his version of the facts.

“How did the police services know that Yves Bouvier was in Monaco at this date”, “he was
meant to meet me. I don’t know how the police knew he was coming”, he replied in
complete contradiction with the conversations between his attorney and the two police
officers.

As far as M rs. Bersheda is concerned, she declared in local press that she no had
“privileged connection with the representatives of justice.” An affirmation clearly queried
today.

[…]

We contacted the two police officers from the Monaco police, Christophe Haget & Frédéric
Fusari.

The first one said: ”you should contact directly press office of the principality for all press
related questions. I also remind you that this investigation is still pending and therefore
covered by the secrecy of investigation.”
The second one has still not answered.

We also sent questions to Tetiana Bershead, Dmitry Rybolovlev’s attorney. She sent us
the following answer:
“Neither my clients or their attorneys, including myself, will reply to the multiple
pointless media and judicial maneuvers aiming to remove the merits of the case from the
public eye: an investigation was opened for fraud and money laundering of millions of
euros, an investigation for the theft of Pablo Picasso paintings, handling of stolen goods
and money laundering. This opaque and misleading system needs to be denounced in
order to clean up the art market.
Neither pointless attacks, nor misleading accusations against the victims’ attorneys in the
gigantic fraud, nor timewasting maneuvers can distract the relevant jurisdictions from
their examination of the questions raised by my clients. Our confidence in these
jurisdictions is complete.




                                              4
    Case
     Case1:16-mc-00125-JMF
          1:18-cv-09011-JMF Document
                            Document 115-9
                                     42-8 Filed
                                           Filed01/18/19
                                                 11/20/17 Page
                                                           Page36
                                                                35ofof46
                                                                       45



CORRUPTION - ENQUÊTE
1      Quand la police monégasque se met au service du président de l’AS
       Monaco
21 AOÛT 2017 | PAR AGATHE DUPARC
Dmitri Rybolovlev a de puissants relais sur le Rocher. Des textos exhumés du téléphone
de son avocate montrent qu’en 2015, il a supervisé en coulisses l’enquête ouverte à
Monaco contre son ancien marchand d’art Yves Bouvier. Le milliardaire russe
transmettait ses desiderata au patron de la police judiciaire.
C’était en mai 2017 : le prince Albert II et le président de l’AS Monaco tombaient dans les
bras l’un de l’autre pour célébrer le titre de champion de France de Ligue 1, le premier depuis
17 ans. Un mois auparavant, c’était une qualification en demi-finale de la Ligue des
champions qui avait provoqué des effusions entre les deux hommes. Près de cinq ans après
s’être installé sur le Rocher et avoir pris le contrôle de l’ASM par l’intermédiaire d’un trust
chypriote, le milliardaire russe Dmitri Rybolovlev s’est imposé comme l’homme providentiel.
En dépensant des centaines de millions d’euros pour attirer des joueurs de renom et en se
livrant à toutes sortes de transactions obscures, comme nous l’avions révélé dans les Football
Leaks, il a redonné vie au football monégasque. On le célèbre. On se l’arrache.




                                               1
    Case
     Case1:16-mc-00125-JMF
          1:18-cv-09011-JMF Document
                            Document 115-9
                                     42-8 Filed
                                           Filed01/18/19
                                                 11/20/17 Page
                                                           Page37
                                                                36ofof46
                                                                       45




Dmitri Rybolovlev, l'homme providentiel du foot monégasque et le prince Albert II © Reuters
Mais ce que l’on sait moins, c’est la manière dont, à côté de ces succès footballistiques, il
s’est appliqué à faire de Monaco sa base arrière, nouant des liens étroits au sein de
l’establishment et du gouvernement monégasques, et obtenant même, à l’occasion, le soutien


                                              2
    Case
     Case1:16-mc-00125-JMF
          1:18-cv-09011-JMF Document
                            Document 115-9
                                     42-8 Filed
                                           Filed01/18/19
                                                 11/20/17 Page
                                                           Page38
                                                                37ofof46
                                                                       45



de la police pour régler ses affaires personnelles et écarter ses concurrents. « Le football à
Monaco, c’est la clé d’entrée pour s’acheter une influence déterminante. Quand Rybolovlev a
jeté son dévolu sur l’AS Monaco, il avait aussi ça en tête. Il continue à agir comme s’il était
toujours en Russie », assure l’un de ses anciens proches.

Comme l’a appris Mediapart, la justice monégasque a aujourd’hui entre les mains des
documents potentiellement explosifs, et plutôt embarrassants pour la réputation de la
Principauté qui, le 13 juillet dernier, a été épinglée par le Greco (l’organe anticorruption du
Conseil de l’Europe) dans un rapportsur une « gestion des politiques anticorruption »encore
très lacunaire.




                                                3
Case
 Case1:16-mc-00125-JMF
      1:18-cv-09011-JMF Document
                        Document 115-9
                                 42-8 Filed
                                       Filed01/18/19
                                             11/20/17 Page
                                                       Page39
                                                            38ofof46
                                                                   45




                                 4
    Case
     Case1:16-mc-00125-JMF
          1:18-cv-09011-JMF Document
                            Document 115-9
                                     42-8 Filed
                                           Filed01/18/19
                                                 11/20/17 Page
                                                           Page40
                                                                39ofof46
                                                                       45



© DR
Il s’agit de textos montrant comment Dmitri Rybolovlev a, par l’intermédiaire de sa fidèle
avocate genevoise Tetiana Bersheda, entretenu des contacts nourris et chaleureux avec le
patron de la police judiciaire de la principauté – un commissaire français détaché depuis
2007 – et son adjoint, dans le cadre de la fameuse « affaire des tableaux ». C’est avec l’appui
de ces deux commissaires qu’il a pu déclencher son offensive contre son ancien marchand
d’art Yves Bouvier et s’immiscer dans la conduite de l’enquête.
De quoi s’agit-il exactement ? Pour comprendre, il faut revenir sur le scandale qui avait
secoué il y a deux ans Monaco et les milieux de l’art. En janvier 2015, Dmitri Rybolovlev,
propriétaire d’une vaste collection de peintures détenue par un trust chypriote, s’était soudain
attaqué au Suisse Yves Bouvier. Il l’accusait de lui avoir vendu une quarantaine de toiles de
maîtres à des prix surfacturés et exorbitants, pour près de 2 milliards d’euros. Le 25 février
2015, celui qui est aussi le grand manitou des ports francs « culturels » à Genève,
Luxembourg et Singapour (ces lieux où les fortunes du monde entier entreposent leurs œuvres
d’art et peuvent les revendre sans s’acquitter de taxes douanières) était interpellé par douze
policiers à Monaco, puis inculpé d’escroquerie et de complicité de blanchiment. Une ancienne
confidente de Dmitri Rybolovlev, Tania Rappo, était elle aussi arrêtée pour avoir touché de
mirobolantes commissions de la main d’Yves Bouvier et inculpée pour blanchiment.

Le duo était finalement relâché au bout de 96 heures, mais le dossier, émaillé de toutes sortes
d’irrégularités, devenait planétaire, avec des procédures au civil à Singapour, Hong Kong, une
procédure à Paris et une enquête qui s’éternise à Monaco. Yves Bouvier s’est toujours
défendu en arguant que les prix des œuvres d’art les plus rares dépendent essentiellement du
montant que les acheteurs sont prêts à mettre, alors que ce marché reste très opaque.

Moult rebondissements ont déjà eu lieu. En 2016, on découvrait que Tetiana Bersheda,
l’avocate de Dmitri Rybolovlev, qui n’a pas froid aux yeux, avait réalisé avec son téléphone
portable un enregistrement illégal de Tania Rappo, lors d’un dîner arrosé à la vodka, deux
jours avant son arrestation. Ce qui a valu à la juriste une mise en examen pour violation de la
vie privée en février 2016.

C’est dans le cadre de cette procédure annexe qu’un juge d’instruction monégasque, Édouard
Levrault, a mandaté un expert pour analyser le contenu de son téléphone. Près de 9 000 textos
qui avaient été effacés ont été finalement retrouvés et le rapport a été livré au magistrat en
juillet dernier.




                                               5
    Case
     Case1:16-mc-00125-JMF
          1:18-cv-09011-JMF Document
                            Document 115-9
                                     42-8 Filed
                                           Filed01/18/19
                                                 11/20/17 Page
                                                           Page41
                                                                40ofof46
                                                                       45




                                         Christophe Haget, le chef de la division police
judiciaire et commissaire principal à Monaco
On découvre que de janvier à septembre 2015, l’avocate du Russe était en contact régulier
avec Christophe Haget, le commissaire principal et chef de la division police judiciaire de
Monaco, et son adjoint Frédéric Fusari. Dès le dépôt de la plainte contre Yves Bouvier, le 9
janvier 2015, ces deux policiers ont été chargés du retentissant dossier.
À la lecture des textos, il apparaît que Maître Bersheda dirige les opérations. Le 23 février
2015, elle avertit MM. Haget et Fusari de l’arrivée imminente sur le Rocher du marchand
d’art Yves Bouvier : « Bonsoir, il viendra le 25 [février – ndlr] le matin. C’est sûr. Il faudrait
rester avec le plan A. Rappelez-moi quand vous pouvez svp. Merci ! Tetiana », écrit-
elle. Haget lui répond le lendemain : « Très bien je vous rappelle du service. Cordialement. »

Quel était donc ce « plan A » qui suppose qu’il existait aussi un plan B ? Mystère. Le 26
février, le lendemain de l’interpellation d’Yves Bouvier et Tania Rappo, le commissaire
Haget assure qu’il travaille pour prolonger les gardes à vue et propose de « se voir [le
lendemain– ndlr] à vers 10 heures pour évoquer tous les points du dossier », en violation
manifeste du secret de l’enquête.

Dmitri Rybolovlev exige d’être informé personnellement. Le 24 février 2015, une demande
émanant de lui est transmise à Fusari. « Il voulait aussi vous parler en conf call si on ne se
voit pas ce soir… Est-ce possible ? Par exemple vers 17 h 15-17 h 30 ? »écrit
l’avocate. « Vers 17 h 30 », accepte Fusari. Le 2 mars, les deux policiers sont
sollicités : « Bonjour. J’espère que vous avez passé un bon week-end. Serez-vous au bureau
aujourd’hui ? DR [Dmitri Rybolovlev – ndlr] voudrait passer vous voir pour faire le point et
discuter de la suite, avant son départ demain de MC [Monaco – ndlr] pour une semaine.
Merci d’avance. Amitiés. Tetiana. »




                                                6
    Case
     Case1:16-mc-00125-JMF
          1:18-cv-09011-JMF Document
                            Document 115-9
                                     42-8 Filed
                                           Filed01/18/19
                                                 11/20/17 Page
                                                           Page42
                                                                41ofof46
                                                                       45



   1.1   Des textos aussi échangés avec le ministre de la justice monégasque

À ce stade, on ignore si le patron de l’AS Monaco a réussi à s’inviter dans les locaux de la
police judiciaire pour « faire le point », mais cette requête interpelle. À l’époque, le
milliardaire, qui était en plein divorce et cherchait à minimiser son patrimoine, avait un statut
de simple « témoin » dans le dossier, se présentant comme « le consultant en art » du trust
chypriote qui est à l’origine de la plainte contre Bouvier. Le 2 février 2015, il avait été
entendu en cette qualité par… le commandant Fusari.

Au fil des SMS, la conversation entre l’avocate et les deux policiers devient de plus en plus
cordiale. Christophe Haget propose de mobiliser ses contacts au sein d’Interpol pour donner
un coup de main à Singapour et Hong Kong. Il transmet également des renseignements pour
aider à l’ouverture d’une autre procédure visant Bouvier à Paris. On passe au tutoiement. La
confiance semble totale, au point que la conversation en vient au football. Le 19 mars, le
commissaire Fusari s’enthousiasme pour le match à venir de l’AS Monaco contre la
Juventus [cette rencontre a eu lieu le 24 avril 2017 – ndlr] : « Les Italiens vont s’arracher les
places », écrit-il. « J’ai vu ! C’est génial J))) je vous prends deux invitations ? »répond Maître
Bersheda, qui joue également un rôle central dans les affaires de l’AS Monaco. « Nous
verrons mais c’est gentil d’y penser », répond-il.

(voir dans l'onglet prolonger les questions adressées à maître Bersheda et voir sa réponse dans
la boîte noire)

Depuis qu’ils sont tombés sur ces échanges pour le moins intrigants, les avocats de Tania
Rappo jubilent. Ils déposeront prochainement à Monaco une plainte contre X pour « violation
du secret de l’enquête et de l’instruction, recel de violation du secret de l’enquête et de
l’instruction, corruption et trafic d’influence », espérant bien obtenir la preuve que Dmitri
Rybolovlev a mobilisé la justice et la police monégasques pour régler ses comptes personnels,
et attirer ainsi dans un piège son marchand d’art, qui avait eu l’outrecuidance de s’enrichir
trop vite à ses dépens.

Ce qui jusqu’ici apparaissait comme une querelle entre un milliardaire et deux millionnaires
répudiés pourrait prendre une autre dimension.




                                                7
    Case
     Case1:16-mc-00125-JMF
          1:18-cv-09011-JMF Document
                            Document 115-9
                                     42-8 Filed
                                           Filed01/18/19
                                                 11/20/17 Page
                                                           Page43
                                                                42ofof46
                                                                       45




                                                                   Philippe Narmino reçoit la
légion d'honneur. Août 2016 © Ambassade de France à Monaco
Car dans le téléphone de Tetiana Bersheda ont aussi été retrouvées les traces de SMS qu’elle a
échangés, à la même période, avec Philippe Narmino, le directeur des affaires judiciaires de la
Principauté (l’équivalent du ministre de la justice), ainsi qu’avec Jean-Pierre Dreno, le
procureur général de l’époque, et Gérard Cohen, administrateur délégué de la filiale de HSBC
à Monaco. Tous trois sont soupçonnés par les défenseurs d’Yves Bouvier d’avoir, d’une
manière ou d’une autre, prêté main-forte à l’oligarque russe dans sa guerre judiciaire.
Le contenu de ces échanges n’est pas encore connu. Le juge d’instruction Édouard Levrault
n’en a rien fait, estimant qu’ils ne concernaient pas son enquête sur la violation de la vie
privée. Mais l’affaire n’est pas enterrée car c’est désormais son collègue, Morgan Raymond,
qui instruit la procédure principale dirigée contre Bouvier et Rappo qui s’y intéresse. Le 17
juillet, il a désigné le même expert en informatique pour analyser le téléphone de Maître
Bersheda.

Très influent sur le Rocher, Philippe Narmino, qui est aussi président du Conseil d’État
monégasque, a été fait chevalier de la Légion d'honneur en août 2016. Il se félicite
régulièrement d’œuvrer pour que la Principauté s’inscrive dans un « mouvement global de
transparence ». En novembre 2016, il avait été discrètement auditionné par des représentants
du Greco venus évoquer le cas particulier des juges et des procureurs en prévision de leur
rapport, comme l’a rapporté Le Point.

Le ministre a toujours balayé les accusations de collusion avec Dmitri Rybolovlev.
Dans Monaco-Matin, il avait expliqué qu’il croisait le Russe « six ou sept fois par an », lors


                                               8
    Case
     Case1:16-mc-00125-JMF
          1:18-cv-09011-JMF Document
                            Document 115-9
                                     42-8 Filed
                                           Filed01/18/19
                                                 11/20/17 Page
                                                           Page44
                                                                43ofof46
                                                                       45



de réceptions officielles ou de matchs de football. Plusieurs articles, dont ceux de Mediapart,
se sont fait l’écho de rencontres beaucoup plus secrètes entre l’oligarque russe et le numéro un
de la justice monégasque, dont les goûts de luxe sont connus.

Le 12 février 2015, quelques jours avant l’arrestation d’Yves Bouvier, le ministre avait
participé à Gstaad, en Suisse, à un événement mondain organisé par un joaillier genevois, où
se trouvait également Dmitri Rybolovlev. Selon plusieurs témoins, le soir même, les deux
hommes se sont vus dans le chalet du Russe, lors d’un dîner auquel une dizaine de personnes
participaient. Il aurait été question de la plainte déposée contre Bouvier.

Jean-Pierre Dreno, l’ancien procureur de Monaco, avait quant à lui fait preuve d’une
exceptionnelle célérité pour donner suite à la plainte déposée en janvier 2015 par le trust de
Rybolovlev. Et ce alors que la question du for juridique se posait et se pose encore, la vente
des tableaux litigieux s’étant déroulée en Suisse. Depuis, le magistrat, nommé à la cour
d’appel d’Aix-en-Provence, a quitté Monaco, traînant derrière lui une affaire trouble qui est
mentionnée dans le rapport du Greco sur la corruption à Monaco.

Le banquier Gérard Cohen, avec lequel Maître Bersheda a aussi échangé des textos, n’a
jamais caché ses liens d’amitié avec Dmitri Rybolovlev qui est l’un des plus gros clients de
l’établissement. Au début de l’enquête contre Bouvier, le 17 février 2015, s’était produite une
chose étrange : HSBC Private Bank (Monaco) avait transmis au commandant Frédéric Fusari
– encore lui ! – une lettre attestant que Tania Rappo était la bénéficiaire économique avec
Yves Bouvier de trois comptes alimentés par les commissions versées par le Suisse lors de la
vente de tableaux à Rybolovlev. La banque a ensuite admis avoir fait une regrettable erreur,
Yves Bouvier n’ayant jamais eu de comptes à la banque HSBC. Mais le cafouillage aurait
permis à Dmitri Rybolovlev d’obtenir que la qualification de « blanchiment » soit rajoutée à
celle d’« escroquerie », et que la procédure soit ouverte à Monaco, puisque Mme Rappo est
domiciliée sur le Rocher. Cette « solution » aurait été imaginée in extremis, le nom de cette
sexagénaire qui n’a fait que s’enrichir de manière très classique comme « apporteuse
d’affaires » ne figurant même pas dans la plainte initiale déposée. Une procédure est en cours
à Monaco pour « faux et usage de faux ».

Le juge Morgan Raymond fait preuve d’une certaine témérité. Comme l’a appris Mediapart, il
a demandé cet été à entendre Dmitri Rybolovlev. Au cours d’auditions qui se sont tenues le 23
juin et le 12 juillet 2017 derniers, le milliardaire russe, ne se doutant apparemment pas des
découvertes faites dans le portable de son avocate, présente sa version des faits.

« Comment les services de police ont-ils su qu’Yves Bouvier se trouvait sur le territoire
monégasque à cette date [le 25 février, le jour de son interpellation – ndlr] ? » lui demande le
magistrat. « Il devait venir pour me rencontrer. Je ne sais pas comment la police a été
informée de sa venue », répond-il, en contradiction totale avec les conversations menées par
son avocate avec les deux policiers.

Quant à Maître Bersheda, elle a déclaré dans la presse locale qu’elle n’« avait aucun lien
privilégié avec des représentants de la justice ou de la sûreté publique ». Une affirmation qui
est aujourd’hui mise en doute.

À LIRE AUSSI


                                               9
        Case
         Case1:16-mc-00125-JMF
              1:18-cv-09011-JMF Document
                                Document 115-9
                                         42-8 Filed
                                               Filed01/18/19
                                                     11/20/17 Page
                                                               Page45
                                                                    44ofof46
                                                                           45



   Guerre à couteaux tirés entre le milliardaire Rybolovlev et son marchand
    d'artPAR AGATHE DUPARC
   Le milliardaire russe Rybolovlev compte de puissants relais monégasquesPAR AGATHE
    DUPARC
   Le trouble business du propriétaire de l'AS Monaco avec l'agent Jorge
    MendesPAR MICHEL HENRY, AGATHE DUPARC, MICHAËL HAJDENBERG ET
    YANN PHILIPPIN

    PROLONGER
    Les questions adressées à Tetiana Bersheda, l’avocate de Dmitri Rybolovlev, le 20 août
    2017 :

     Nous avons appris l'existence d'un rapport d'expertise qui concerne le contenu de votre
    téléphone portable. Ce rapport a été réalisé dans le cadre de la procédure pour violation de la
    vie privée dirigée contre vous à Monaco, à la suite des écoutes illégales que vous aviez
    réalisées lors d'un dîner avec Mme Rappo.

    Des textos qui avaient été effacés de votre appareil ont pu être exhumés.

     Ces SMS montrent que vous avez été en contact régulier avec M. Christophe Haget, le chef
    de la police judiciaire de Monaco entre février et septembre 2015, et avec Frédéric Fusari, son
    adjoint, de janvier à avril 2015. Soit avant, pendant et après la garde à vue à Monaco d'Yves
    Bouvier et de Tania Rappo.

     Est-ce quelque chose de normal ? La partie au dossier n'est-elle pas tenue de rester à l'écart de
    l'instruction ?

     Un texto indique que vous avez informé les deux commissaires de la date à laquelle M.
    Bouvier devait venir à Monaco afin qu'il soit procédé à son arrestation. Vous évoquez avec
    eux la mise en place du "le plan A".

    De quoi s'agit-il ? Quel était le plan B ou C ? M. Haget a aussi proposé ses services via
    Interpol pour se renseigner sur les procédure à Singapour et Hong Kong. Il vous a aussi aidé
    pour enclencher la procédure à Paris.

     Monsieur Rybolovlev était manifestement au courant de ces échanges. Des SMS, il ressort
    que, le 24 février, à veille de l'arrestation de M.Bouvier, sur demande de Dmitri Rybolovlev,
    vous proposez à Frédéric Fusari de participer à "conf call" avec votre client. Ce dernier
    répond positivement. Rybolovlev a-t-il parlé à M. Fusari ?

     On apprend aussi que le 2 mars 2015, Dmitri Rybolovlev demande par votre intermédiaire à
    être reçu dans les locaux de la sûreté par Christophe Haget et Frédéric Fusari "pour faire le
    point et discuter de la suite" de la procédure lancée contre Bouvier.

     Quel était alors son statut ? Pourquoi cet échange n'a-t-il pas été consigné par écrit ? Ne
    s'agit-il pas d'une violation du secret de l'instruction ?



                                                   10
    Case
     Case1:16-mc-00125-JMF
          1:18-cv-09011-JMF Document
                            Document 115-9
                                     42-8 Filed
                                           Filed01/18/19
                                                 11/20/17 Page
                                                           Page46
                                                                45ofof46
                                                                       45



 Durant son audition du 12 juillet dernier, devant le juge Raymond, Dmitri Rybolovlev
affirme ne pas savoir comment la police monégasque a été informée de la venue d'Yves
Bouvier.

A-t-il menti ?

 Avez-vous offert des invitations à M. Fusari pour le match de l'AS Monaco contre la
Juventus le 22 avril 2015, comme il ressort d'un échange de textos ?

Voir les 5 commentaires
Nous avons contacté les deux responsables de la police judiciaire monégasque, Christophe
Haget et Frédéric Fusari.
Le premier nous a fait parvenir cette réponse : « Je vous invite à prendre contact avec la
Direction de la Communication de la Principauté pour toute question relevant de la presse.
Vous rappelant également que ce dossier est toujours en cours et donc couvert par le secret
de l'instruction. »
Le second n’a, à ce jour, pas répondu.

Nous avons envoyé nos questions à Tetiana Bersheda, l’avocate de Dmitri Rybolovlev. Elle
nous a fait parvenir cette réponse :
« Ni mes clients ni leurs avocats, y compris moi-même, ne répondrons aux multiples et vaines
manœuvres, médiatiques ou judiciaires, visant à éloigner le public du fond du dossier : une
enquête pour escroquerie et blanchiment de plusieurs centaines de millions d’euros, une
enquête pour vol d’œuvres du maître Pablo Picasso, recel de ce délit et blanchiment. Ce
système opaque et trompeur mérite d’être dénoncé et combattu pour assainir le marché de
l’art.
Ni les vaines attaques et accusations mensongères contre les avocats des victimes de la
gigantesque fraude dénoncée, ni les manœuvres dilatoires, ne détourneront l’attention portée
par les juridictions saisies sur les questions de fond que mes clients ont soulevées. Notre
confiance dans ces juridictions est totale. »


Nous nous sommes aussi adressés à Philippe Narmino, le directeur des services judiciaires de
la principauté. Sa réponse est arrivée après la publication de l'article:
« Je constate que vous détenez des éléments tirés d’une procédure pénale en cours protégée
par le secret de l’instruction, lequel a manifestement été violé en l’espèce. Il ne m’est donc
pas permis de répondre à vos interrogations,d’autant que l’expertise en cause fait
actuellement l’objet d’un recours. »

Enfin Emmanuel Pierrat, avocat de Tetiana Bersheda et de Dmitri Rybolovlev, a fait parvenir,
avant publication de cet article, une lettre au directeur de la publication de Mediapart, Edwy
Plenel. Dans ce courrier, l'avocat «met en demeure» Mediapart de ne pas «procéder à la
publication des extraits précités. Une telle publication justifierait une réaction judiciaire à
votre encontre». Nous ne pouvons que rappeler à Me Pierrat que les journalistes ne sont pas
soumis au secret de l'instruction et que les informations que nous révélons sont d'un évident
intérêt public.




                                              11
